8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 1 of 65 - Page ID # 390
                                                                                1


  1                 IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA
  2
        BRIENNE SPLITTGERBER,                  )   Case No. 8:17-cv-280
  3                                            )
                 Plaintiff,                    )
  4                                            )   DEPOSITION OF
           vs.                                 )   BRADLEY RICE
  5                                            )   TAKEN ON BEHALF OF
        THE STATE OF NEBRASKA,                 )   PLAINTIFF
  6     THE NEBRASKA STATE PATROL,             )
        DR. STEPHEN HAUDRICH, an               )
  7     individual, BRADLEY RICE,              )
        an individual, DAVID                   )
  8     SANKEY, an individual,                 )
        JOHN AND JANE DOES,                    )
  9     individuals,                           )
                                               )
 10              Defendants.                   )

 11

 12

 13
            Taken at the law offices of Anderson, Creager &
 14           Wittstruck, PC, LLO, 1630 K Street, Lincoln,
                    Nebraska, on September 10, 2018,
 15                      commencing at 9:01 a.m.

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 2 of 65 - Page ID # 391
                                                                                2


  1                           A P P E A R A N C E S

  2     For the Plaintiff:                MR. THOMAS M. WHITE
                                          WHITE AND JORGENSEN
  3                                       3114 St. Mary's Avenue
                                          Omaha, NE 68105
  4
        For Defendants State of  MS. JESSICA M. FORCH
  5     Nebraska, Nebraska       ASSISTANT ATTORNEY GENERAL
        State Patrol and Sankey: 2115 State Capitol
  6                              P.O. Box 98920
                                 Lincoln, NE 68509-8920
  7
        For Defendant Haudrich:           MR. DAVID D. ERNST
  8                                       PANSING HOGAN ERNST &
                                            BACHMAN, LLP
  9                                       10250 Regency Circle
                                          Suite 300
 10                                       Omaha, NE 68114

 11     For Defendant Rice:               MR. ROBERT B. CREAGER
                                          ANDERSON, CREAGER &
 12                                         WITTSTRUCK, PC, LLO
                                          1630 K Street
 13                                       Lincoln, NE 68508

 14     Also Present:                     Ms. Mary Jo Gunnels

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 3 of 65 - Page ID # 392
                                                                                     3


 1                                    I N D E X

 2                       APPEARANCES . . . . . . . . . . . . .                   2

 3                       STIPULATIONS       . . . . . . . . . . . .              4

 4                       REPORTER'S CERTIFICATE           . . . . . . .         59

 5

 6    WITNESS:

 7          Bradley Rice

 8          Direct Examination by Mr. White . . . . . . . .                      5

 9          Cross-Examination by Mr. Ernst             . . . . . . . .          27

10          Cross-Examination by Mr. Creager              . . . . . . .         28

11          Redirect Examination by Mr. White . . . . . . .                     45

12          Recross-Examination by Mr. Ernst              . . . . . . .         54

13

14                                       *****

15

16

17

18

19

20

21

22

23

24

25



                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 4 of 65 - Page ID # 393
                                                                                4


  1                         S T I P U L A T I O N S

  2              It is stipulated and agreed by and between the

  3     parties hereto:

  4              1.   That the deposition of Bradley Rice may be

  5     taken before Marcy Benge, RMR, General Notary Public,

  6     at the time and place set forth on the title page

  7     hereof.

  8              2.   That the deposition is taken pursuant to

  9     notice.

 10              3.    That the original deposition will be

 11     delivered to Mr. Thomas M. White, Attorney for

 12     Plaintiff.

 13              4.    That all objections except as to form and

 14     foundation are reserved until time of trial.

 15              5.    That the testimony of the witness may be

 16     transcribed outside the presence of the witness.

 17              6.    That the signature of the witness to the

 18     transcribed copy of the deposition is waived.

 19

 20

 21

 22

 23

 24

 25


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 5 of 65 - Page ID # 394
      RICE - Direct                                                             5


  1                                BRADLEY RICE,

  2                   of lawful age, being first duly
                      cautioned and solemnly sworn as
  3                 hereinafter certified, was examined
                         and testified as follows:
  4

  5           (Witness's response to oath:             "Yes, ma'am.")

  6                     MR. WHITE:      We are off the record for a

  7     moment.

  8                          (At this time an off-the-record

  9                          discussion was had.)

 10                             DIRECT EXAMINATION

 11     BY MR. WHITE:

 12            Q.       Please state your name.

 13            A.       Bradley D. Rice, R-i-c-e.

 14            Q.       And, Mr. Rice, can you tell me, at one

 15     time were you employed by the State of Nebraska?

 16            A.       Yes, sir.

 17            Q.       And what position or positions did you

 18     hold while working at the State of Nebraska?

 19            A.       From the beginning?

 20            Q.       Roughly, yeah.

 21            A.       I was sworn as a trooper in 1981, retired

 22     as a captain in the end of 2011, I think.                 I'd have

 23     to think about that.          And then appointed as the

 24     superintendent in '15.           And dismissed as the

 25     superintendent last year, in '17.


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 6 of 65 - Page ID # 395
      RICE - Direct                                                             6


  1            Q.       Now, Mr. Rice, did you become aware of a

  2     claim made by a Trooper Splittgerber regarding the

  3     nature of medical examinations that were being

  4     required of women as a precondition to employment in

  5     the state patrol?

  6            A.       Yes.

  7            Q.       Prior to Ms. Splittgerber's concerns, had

  8     you ever heard of any complaints about the nature of

  9     the physical examinations required in order to -- for

 10     a woman to become a state patrol officer?

 11            A.       No.

 12            Q.       Doctor -- the doctor that performed this

 13     examination required of women like Trooper

 14     Splittgerber to engage in a series of, I guess,

 15     postures or movements that required the display of

 16     their genitalia and their anus.              Did you -- were you

 17     aware of that prior to Trooper Splittgerber's

 18     examination?

 19            A.       No.

 20            Q.       So you didn't know that these things were

 21     being required by at least some physicians employed

 22     by the state patrol of women candidates?

 23            A.       No.

 24            Q.       You did not know?

 25            A.       No.


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 7 of 65 - Page ID # 396
      RICE - Direct                                                             7


  1            Q.       Okay.    I just want to make sure we don't

  2     have a double negative going.             Were you aware of that

  3     procedure?      Yes or no.

  4            A.       Are you asking me when?           If I was aware

  5     before I spoke to Brienne?

  6            Q.       Yes.

  7            A.       No.

  8            Q.       Now, the state patrol has a form

  9     requiring candidates to not only submit to a physical

 10     examination, but to have various areas of physical

 11     concern checked.        Are you aware of that?

 12            A.       Yes.

 13            Q.       Prior to Trooper Splittgerber's

 14     complaints, were you aware of the nature of the form?

 15            A.       No.

 16            Q.       Can you tell me, sir, who would have

 17     prepared that form stating what would be required of

 18     a trooper candidate?

 19                     MR. CREAGER:       Just object to form only as

 20     to the timeline, because when he was

 21     superintendent --

 22                     MR. WHITE:      Fair enough.

 23                     MR. CREAGER:       -- is different from when

 24     she --

 25                     MR. WHITE:      Right.


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 8 of 65 - Page ID # 397
      RICE - Direct                                                               8


  1            Q.       (By Mr. White)        At any time during your

  2     employment in the state patrol, did you ever become

  3     aware of who would create the checklist for a

  4     physical examination of a trooper candidate?

  5            A.       I'm trying not to make it difficult.                Ask

  6     me your question again.

  7            Q.       Sure.    Any time you have a problem with

  8     my questions, Mr. Rice, you just tell me that.

  9     That's not being difficult.            That's being precise,

 10     and it's appreciated.

 11                     All right.      Had you ever examined the

 12     form that the state patrol required candidates to

 13     fill out as part of their preemployment physical

 14     prior to Trooper Splittgerber's complaints?

 15            A.       No.

 16            Q.       Did you have to pro- -- fill out a form

 17     like that when you were a candidate, do you know?

 18            A.       Yes.

 19            Q.       Was it the same form, to your

 20     recollection, as the one that Splitt- -- Trooper

 21     Splittgerber filled out?

 22            A.       No.

 23            Q.       Okay.    How was it different, to the

 24     extent you can remember, sir?

 25            A.       My form wasn't as long.           You know, that's


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 9 of 65 - Page ID # 398
      RICE - Direct                                                                 9


  1     40 years ago.

  2            Q.       Sure.

  3            A.       And I can't tell you what was on it.                I

  4     just know there was a form, asked some questions.                       I

  5     don't even know what those questions are now.

  6            Q.       Okay.    Do you recall in your examination

  7     whether the physician made you open up your buttocks

  8     and display your anus?

  9            A.       Yes.

 10            Q.       They -- he did make you display your anus

 11     when you were being examined 40 years ago?

 12            A.       Yes.

 13            Q.       Did the physician, he or she, tell you

 14     the purpose of that?

 15            A.       No.

 16            Q.       Okay.    They just said, "Lift your

 17     buttocks up"?

 18            A.       Well, I don't -- I don't -- I don't

 19     recall what they exactly said.             But it was a male

 20     physical.

 21            Q.       Okay.    And was it a male physician

 22     performing this?

 23            A.       Yes.

 24            Q.       Now, as the colonel in charge, when you

 25     were in charge of the patrol, was it ever an


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 10 of 65 - Page ID # 399
       RICE - Direct                                                             10


   1     intention that you formed that female candidates

   2     would have to remove their pants and underwear, lay

   3     on their back on an exam table, put their legs, feet

   4     together, pull them up to their buttocks, and then

   5     open their knees to display their genitalia?

   6                    MR. ERNST:       Object to the form.

   7                    MR. CREAGER:       Yeah.      Me, too.

   8            Q.      (By Mr. White)        You can go ahead and

   9     answer.

 10             A.      Okay.     Re- -- there was a key part of

 11      your question at the beginning.              Would you repeat the

 12      beginning of your question?

 13                     MR. WHITE:       Would you please read back

 14      the question?

 15                     THE COURT REPORTER:           Sure.

 16                          (The requested portion of the record

 17                          was repeated.)

 18             A.      Explain to me what you mean by an

 19      intention that I formed.

 20             Q.      (By Mr. White)        Okay.     Did you instruct

 21      physicians that that procedure was necessary for a

 22      female to pass or intend to require that as a

 23      necessary examination technique required for females

 24      to pass the physical and become candidates to become

 25      state troopers?        Did you endorse the technique?


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 11 of 65 - Page ID # 400
       RICE - Direct                                                             11


   1                    MR. ERNST:       Object to the form.

   2                    MR. CREAGER:       Yeah.       And just -- I object

   3     to the form and foundation, because it assumes that

   4     he had anything to do with the -- the form.

   5                    MR. WHITE:       No.    If he didn't, Bob, it

   6     doesn't.     Because if he didn't form the intention --

   7                    MR. CREAGER:       Okay.       I'll just make my

   8     objection.

   9                    MR. WHITE:       If he didn't form the

 10      intention, then of course he had nothing to do with

 11      it.   Then the answer is no.

 12                     MR. CREAGER:       Okay.       Well, I get that,

 13      but -- all right.        Just note my objection.           You can

 14      answer if you understand the question.

 15             A.      The question as I understand it is no.

 16             Q.      (By Mr. White)         Okay.     No, you didn't

 17      have any personal determinations on how these

 18      examinations should be conducted; is that correct?

 19             A.      That's correct.

 20             Q.      All right.       Did you at any time while you

 21      were the colonel take the Nebraska State Patrol form

 22      and run it by doctors to see what would be

 23      appropriate examinations to qualify candidates for

 24      becoming troopers?

 25             A.      No.


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 12 of 65 - Page ID # 401
       RICE - Direct                                                             12


   1            Q.      Why not?

   2            A.      I -- I instructed -- I instructed staff

   3     to go over the form and make sure every -- everything

   4     on the form was absolutely necessary.

   5                    MR. CREAGER:       I'm -- just for -- I'm

   6     going to just make a foundational objection, because

   7     you guys are on different timelines and I can hear

   8     where this is going.         He's answered the question, but

   9     please establish when this is happening.                 Because --

 10                     MR. WHITE:       I asked him -- read the

 11      question back.       I think -- let me help you out, Bob.

 12      I said when he was a colonel.             Please read the

 13      question back.

 14                     MR. CREAGER:       Well, that got lost in the

 15      next question.

 16                     MR. WHITE:       Please read it back.

 17                     MR. CREAGER:       Listen to the question,

 18      will you?

 19                          (The requested portion of the record

 20                          was repeated.)

 21                     MR. CREAGER:       He said no.       And the next

 22      question was?

 23                          (The requested portion of the record

 24                          was repeated.)

 25                     MR. WHITE:       I have a phonographic memory,


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 13 of 65 - Page ID # 402
       RICE - Direct                                                              13


   1     Bob.    I'm just telling you.          I truly do.

   2                    MR. CREAGER:       I have a phonographic

   3     memory.

   4                    MR. WHITE:       Phonographic.

   5                    MR. CREAGER:       I know songs and music.           So

   6     listen carefully to the question.

   7            Q.      (By Mr. White)        Why not?

   8            A.      Why didn't I do that?

   9            Q.      Yeah.

 10             A.      I had staff that do that.

 11             Q.      Okay.     Who did you ask to do that?

 12             A.      In a -- in a staff meeting, I asked

 13      attorney -- the state patrol attorney, Wendy Wussow,

 14      and HR director, Jerry Lee Jensen.

 15             Q.      Was that before or after Trooper

 16      Splittgerber's complaints?

 17             A.      After.

 18             Q.      And did you receive any reports from them

 19      after you asked --

 20             A.      Yes.

 21             Q.      -- those questions?          And what did the

 22      reports state?

 23             A.      I -- I received verbal briefings.               I

 24      don't recall any written reports.

 25             Q.      Okay.     What were the verbal briefings?


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 14 of 65 - Page ID # 403
       RICE - Direct                                                             14


   1            A.      The verbal briefings were that the -- the

   2     physician, Dr. Haudrich, was following the

   3     requirements set forth in PSAC standards.

   4            Q.      Did you see anywhere in the documents

   5     where it said that a visual inspection of the female

   6     genitalia was required?

   7                    MR. ERNST:       Object on foundation.

   8                    MR. CREAGER:       Same.

   9                    MR. WHITE:       Simple question.        I asked him

 10      if he saw, David.

 11             A.      No.

 12             Q.      (By Mr. White)        Okay.     Do you recall

 13      seeing that there was a question regarding urinary

 14      tract infections?

 15             A.      No, I don't.

 16             Q.      Okay.     Who made the verbal reports to you

 17      that Dr. Haudrich was following what was required?

 18             A.      Both attorney Wendy Wussow and HR

 19      director Jerry Lee Jensen.

 20             Q.      Did they describe to you what they did to

 21      check on that?

 22             A.      Attorney Wendy Wussow told me she -- I

 23      instructed her to do research, to research what

 24      was -- what we were asking them to do, what was being

 25      required of us to do.          And her report back to me was


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 15 of 65 - Page ID # 404
       RICE - Direct                                                             15


   1     that the procedures that Dr. Haudrich were -- were

   2     using -- and I don't know if that's the right word or

   3     not.     Procedure, examination.          I'm just laymen's

   4     terms.       Were -- were following the guidelines as set

   5     forth by PSAC.

   6                     And Jerry Lee Jensen had sent one of her

   7     personnel down to speak with folks at Dr. Haudrich's

   8     office to check on what they were doing, and the

   9     report that came back from them was -- from her

 10      department was that they were using techniques,

 11      procedures -- whatever the term is, I don't know for

 12      sure -- that would accomplish the requirements for

 13      PSAC.

 14              Q.      Did, to your knowledge, anyone on your

 15      behalf while investigating this check out the

 16      techniques with other physicians other than

 17      Concentra, Dr. Haudrich's employer, about whether the

 18      procedures being employed were, in fact, appropriate?

 19              A.      I don't know.

 20              Q.      Did you personally ask any women you

 21      might know whether they had ever encountered an

 22      examination of the type performed by Dr. Haudrich on

 23      Trooper Splittgerber?

 24              A.      No.

 25              Q.      Did you personally talk to any physicians


                             MARCY BENGE, RPR, RMR, CRR
                        JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 16 of 65 - Page ID # 405
       RICE - Direct                                                             16


   1     to see whether or not the procedures employed by

   2     Dr. Haudrich were of the type that should be

   3     performed in the course of such an examination?

   4            A.      No.

   5            Q.      Did you ever ask any physicians to speak

   6     to Trooper Splittgerber about how the actual

   7     examination was performed in order to evaluate its

   8     necessity?

   9            A.      No.

 10             Q.      How did you learn of Trooper

 11      Splittgerber's concerns regarding the nature of the

 12      physical examination?

 13             A.      In a -- in a meeting she -- that she

 14      asked for with me, she told me.

 15             Q.      Okay.     Do you know whether Trooper

 16      Splittgerber prior to that meeting had raised

 17      concerns with other officers in the state troop- --

 18      among the state troopers?

 19             A.      Yes.

 20             Q.      Who had she raised, to your knowledge,

 21      those concerns with?

 22             A.      Through her chain of command at the --

 23      when she was attending the academy.

 24             Q.      And who was in that chain of command, to

 25      the best of your knowledge?


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 17 of 65 - Page ID # 406
       RICE - Direct                                                             17


   1            A.      I -- I know Captain Williams was in

   2     charge of the training academy at that time, but I --

   3     I'm not sure who were -- who were the sergeants and

   4     lieutenant.

   5            Q.      Was any of that information raised to

   6     you -- well, first of all, were you the colonel at

   7     that time?

   8            A.      No, sir.

   9            Q.      Were you at the State Troopers

 10      Association at that time?

 11             A.      No, sir.

 12             Q.      So -- so you were not working for the

 13      state patrol at the time that Ms. -- Trooper

 14      Splittgerber first raised concerns.               Accurate?

 15             A.      True.

 16             Q.      And then how long after she first raised

 17      concerns did you return as the superintendent of the

 18      patrol?

 19                     MR. CREAGER:       If you know.

 20             A.      I don't know for sure.           I'd have to look.

 21      I don't know.

 22             Q.      (By Mr. White)        And how long after you

 23      became colonel of the state patrol did you learn of

 24      Trooper Splittgerber's concerns?

 25             A.      A year and a half.


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 18 of 65 - Page ID # 407
       RICE - Direct                                                             18


   1            Q.      At any time were you advised that Trooper

   2     Splittgerber restated her concerns because she feared

   3     other female candidates would be subject to the same

   4     examination by Dr. Haudrich or others employed by the

   5     state patrol?

   6            A.      She told me that.

   7            Q.      Okay.     So she said at that point she

   8     wanted to prohibit -- or to stop examinations of this

   9     type unless they were absolutely necessary, or words

 10      to that effect?

 11             A.      Yes.

 12             Q.      And did another class of female troopers

 13      go forward subject to the same type of examinations

 14      that were given to Trooper Splittgerber, to your

 15      knowledge?

 16             A.      Another class came through.             I can only

 17      assume that they had the same examination.

 18             Q.      Did you ever ask people to investigate

 19      whether Dr. Haudrich's examinations were consistent

 20      with the examinations performed by other physicians

 21      who were engaged to physically examine potential

 22      female troopers?

 23             A.      Yes.

 24             Q.      And what did you discover?

 25             A.      I gave that assignment to legal counsel,


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 19 of 65 - Page ID # 408
       RICE - Direct                                                             19


   1     Wendy Wussow, and she reported back to me that it was

   2     consistent.      It was an accepted medical practice.

   3             Q.     Okay.     Does that mean that all the

   4     doctors did the same thing --

   5             A.     I don't --

   6             Q.     -- or did you understand --

   7             A.     I do not know.

   8             Q.     Now, counsel, Ms. Wussow, also wrote a

   9     letter saying that the examination of the external

 10      parts of the female anatomy were necessary to -- to

 11      determine whether hernias existed.              Do you recall

 12      that?

 13              A.     Yes.

 14              Q.     Have you received any information since

 15      that time that that's simply nonsense?                That's not

 16      why those examinations, if there is any real reason

 17      for them, were conducted?

 18                     MR. ERNST:       Object to the form.

 19              A.     Yes.

 20              Q.     (By Mr. White)        Okay.     Why would attorney

 21      Wussow tell Trooper Splittgerber that the exposure of

 22      her genitalia and anus was required to detect if

 23      there's a hernia when that's simply not true?

 24                     MR. CREAGER:       Object to the form.

 25              Q.     (By Mr. White)        Why was Splittgerber so


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 20 of 65 - Page ID # 409
       RICE - Direct                                                             20


   1     advised?

   2                    MS. FORCH:       Form and foundation.

   3                    MR. ERNST:       Form and foundation.

   4                    MR. CREAGER:       Yeah, everybody will be on

   5     that one.      And you can answer, if you know.

   6            Q.      (By Mr. White)        Did it as the colonel

   7     cause you any concern to find out that one of your

   8     troopers was told the reason for a very invasive

   9     personal examination, the reason given was totally

 10      false?      Did that concern you?

 11                     MR. ERNST:       Object to the form.

 12                     MS. FORCH:       Object to the form of the

 13      question.

 14                     MR. CREAGER:       Join the objection.

 15             A.      I was not superintendent when I learned

 16      of that.

 17             Q.      (By Mr. White)        Okay.     So you didn't know

 18      at the time that attorney Wussow had told Trooper

 19      Splittgerber it was to check for hernias?                 Is that

 20      accurate?

 21             A.      No.     I knew that.      I saw the letter.

 22             Q.      Okay.     So you were superintendent at the

 23      time the letter went out; is that correct?

 24             A.      That's correct.

 25             Q.      But you didn't know that information was


                            MARCY BENGE, RPR, RMR, CRR
                       JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 21 of 65 - Page ID # 410
       RICE - Direct                                                             21


   1     false?

   2                    MR. ERNST:       Object to the form.

   3                    MS. FORCH:       Form.

   4            Q.      (By Mr. White)        At that time?

   5            A.      True.

   6            Q.      Okay.     When did you learn that that was

   7     not a legitimate reason to perform the examination of

   8     the types performed by Dr. Haudrich?

   9                    MR. ERNST:       Object to the form.

 10             A.      I think you're placing words in my mouth

 11      now.     I only learned that there was -- that -- I

 12      learned through the last meeting with my legal

 13      counsel that --

 14             Q.      (By Mr. White)        Don't talk to me about

 15      that, then.      We'll stop right there.

 16             A.      Okay.

 17             Q.      Okay.     We'll stop.       Were you aware while

 18      you were still colonel that the reason provided by

 19      Ms. Wussow for the examination performed on Trooper

 20      Splittgerber was false, not true?              Did you learn that

 21      while you were still a colonel?

 22             A.      No.

 23             Q.      Okay.     So it was only after you left the

 24      employ of the state patrol; correct?

 25             A.      True.


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 22 of 65 - Page ID # 411
       RICE - Direct                                                             22


   1            Q.      Did you at some point in time ask out

   2     loud in front of others, "Why are we doing this?                   Do

   3     we have to know if they have weird looking vaginas?"

   4     or words to that effect?           Did you ever say that?

   5            A.      No.     I don't recall that.

   6            Q.      And if others recall you saying that?

   7            A.      I don't recall saying that.

   8            Q.      Okay.     Now, the form you said -- or you

   9     had repeatedly referred to some authority that said

 10      this is the form -- these are the exams we need and

 11      the kinds of forms we need.            Who was that?

 12             A.      Say it again?

 13             Q.      Peace officers association or something?

 14             A.      Oh, Police Standards Advisory Council

 15      that sets the standard -- physical standards for all

 16      police officers in the state of Nebraska.

 17             Q.      Okay.     And that form is compliant with

 18      that; correct?

 19             A.      Yes.

 20             Q.      Now, one of the concerns expressed is

 21      whether or not the candidate has hemorrhoids.                  Were

 22      you aware of that?

 23             A.      Yes.

 24             Q.      Were you aware that in Trooper

 25      Splittgerber's case, no history was asked, "Have you


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 23 of 65 - Page ID # 412
       RICE - Direct                                                             23


   1     ever had a problem with bowel movements, itching,

   2     pain in your anus?"         No question of any history?

   3            A.      No.

   4            Q.      Another one was urinary tract infections,

   5     is what the form says.          It doesn't say anything about

   6     sexually transmitted diseases or anything.                 It just

   7     says urinary tract.         Were you aware that no history

   8     was asked --

   9            A.      No.

 10             Q.      You have to let me finish.

 11             A.      I'm sorry.

 12             Q.      -- of Trooper Splittgerber about whether

 13      she had had a history of painful urination or other

 14      symptoms of a urinary tract infection?

 15             A.      No.

 16             Q.      Were you aware that Trooper Splittgerber

 17      at no time during the examination was told for the

 18      purpose of why she was required to expose herself in

 19      these ways?

 20             A.      No.

 21             Q.      Once you became more aware -- or became

 22      aware of Trooper Splittgerber's concerns, other than

 23      delegating the matter to Ms. Wussow and -- I forget

 24      who the other one was?

 25             A.      HR director, Jerry Lee Jensen.


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 24 of 65 - Page ID # 413
       RICE - Direct                                                             24


   1            Q.      Okay.     Mr. Jensen?

   2            A.      It's Mrs. Jensen.

   3            Q.      Mrs. Jensen.       Did you take any other

   4     steps?

   5            A.      No.

   6            Q.      So is there any part of your interaction

   7     with regard to Trooper Splittgerber and her complaint

   8     about these examinations that we haven't discussed?

   9     Do you have any other interactions, actions taken,

 10      anything like that, other than the information we've

 11      discussed so far?        Any further involvement?

 12             A.      Yes.

 13             Q.      Okay.     And what was that?

 14             A.      Once -- once I -- once I learned -- once

 15      reports came back to me what the examination

 16      procedure, whatever it's called, was for and that it

 17      was complying with PSAC requirements, I asked if

 18      there were any other way to perform the same

 19      procedure with -- or with a personal physician,

 20      either male or female.          For either male or female

 21      candidates.

 22             Q.      All right.       And was there a change after

 23      Mrs. Splittgerber's complaints in who would perform

 24      such examinations?

 25             A.      We just made provisions -- excuse me.


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 25 of 65 - Page ID # 414
       RICE - Direct                                                             25


   1     The state patrol made provisions for a personal

   2     physician to perform the same -- look for the same

   3     qualifications, examination, whatever the correct

   4     term is.

   5            Q.      Okay.     So --

   6            A.      Within six months of acceptance to the

   7     academy.

   8            Q.      So at that point if it had been in

   9     effect, Trooper Splittgerber could have gone to her

 10      personal gynecologist or whoever to have fill out

 11      those forms?

 12             A.      If it had been in effect, that's true.

 13             Q.      All right.        But Trooper Splittgerber had

 14      no choice about who to use when she went through the

 15      examination; correct?

 16                     MS. FORCH:        Foundation.

 17             A.      True.

 18             Q.      (By Mr. White)        Now, the forms don't say

 19      to the doctor how you should examine this patient for

 20      hemorrhoids; correct?

 21             A.      True.

 22                     MR. CREAGER:        If you know.

 23             Q.      (By Mr. White)        You know, the forms don't

 24      tell the physician you have to have them display

 25      their anus, it just says you have to rule out


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 26 of 65 - Page ID # 415
       RICE - Direct                                                             26


   1     hemorrhoids; correct?

   2            A.      That statement is true.

   3            Q.      And the same is, the form doesn't say you

   4     have to examine the vulva, labia, and parts of the

   5     vagina in order to fill this out, it just says you

   6     have to rule out urinary tract infections?

   7                    MR. CREAGER:       If you know.

   8            A.      I -- I don't know the answer to that.

   9            Q.      (By Mr. White)        Okay.     So you're not

 10      familiar enough with what the form says?                 I mean, you

 11      can go look at the form if you want, and if you can

 12      find in the form where it says the doctor has to

 13      personally inspect the female's labia and vagina,

 14      because I don't think it's there, but you go ahead.

 15             A.      I don't think anywhere in the form it

 16      tells a physician, whoever that is, what exact

 17      procedures, examination, whatever, to perform or use.

 18             Q.      Now, was Dr. Haudrich the only physician

 19      actually performing these examinations when Trooper

 20      Splittgerber was a candidate?

 21             A.      I don't know.

 22             Q.      Was Concentra the only healthcare

 23      provider who the state patrol was using to provide

 24      these -- or to perform these examinations when

 25      Trooper Splittgerber was a candidate?


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 27 of 65 - Page ID # 416
       RICE - Cross (Ernst)                                                      27


   1            A.      I don't know that either.

   2                    MR. WHITE:       Can we take a break for a

   3     minute?     We're off the record.

   4                          (At this time a brief recess was

   5                          taken.)

   6                    MR. WHITE:       Bob, we don't have any other

   7     questions.

   8                    MR. CREAGER:       I'm going to go last, so

   9     anybody want to jump in here?

 10                     MR. ERNST:       Jessica?

 11                     MS. FORCH:       I have no questions.

 12                     MR. ERNST:       I just have a couple.

 13                              CROSS-EXAMINATION

 14      BY MR. ERNST:

 15             Q.      Have you ever spoke to Dr. Haudrich

 16      before today or met him before today?

 17             A.      No.     No, sir.

 18             Q.      And during your first -- I should ask,

 19      did you have one meeting with Brienne or more than

 20      one?

 21             A.      One face to face.

 22             Q.      Okay.     And during that first meeting with

 23      her, did she bring with her the physical examination

 24      form from her examination by Dr. Haudrich?

 25             A.      No, sir.


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 28 of 65 - Page ID # 417
       RICE - Cross (Creager)                                                    28


   1            Q.      So she didn't point anything out to you

   2     during that meeting?

   3            A.      No, sir.

   4                    MR. ERNST:       That's all I have.         Thank

   5     you.

   6                             CROSS-EXAMINATION

   7     BY MR. CREAGER:

   8            Q.      I just have a few questions, Colonel.

   9     And what I'd like you to do is try to lay a timeline

 10      over your testimony just to make sure that for now

 11      and for future reference that -- that this testimony

 12      subsequently used in the case, that things are in

 13      context.     Okay?

 14                     The record evidence in this case shows

 15      that the examination that the plaintiff complains of

 16      occurred on September 11th, 2014.              You have no reason

 17      to dispute that, do you?

 18             A.      No, sir.

 19             Q.      And were you associated with the state

 20      patrol or not on the date the examination took place?

 21             A.      I was not.

 22             Q.      Okay.     And you testified that you later

 23      were appointed to the role of superintendent.                  Do you

 24      remember the precise date you were sworn in to take

 25      command?


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 29 of 65 - Page ID # 418
       RICE - Cross (Creager)                                                    29


   1             A.     It was March of '15.

   2             Q.     So if we use March of 2015 as sort of

   3     ground zero for your involvement in your capacity as

   4     superintendent, how long after March of 2015 was it

   5     that you became aware that Trooper Splittgerber had

   6     any complaints about her September 11th, 2014,

   7     examination?

   8             A.     February of last year.           So it would be

   9     February of '17.        Yeah.

 10              Q.     And I believe your testimony was that she

 11      either asked for or somehow scheduled a face-to-face

 12      meeting with you?

 13              A.     Correct.

 14              Q.     And do you remember the date of that

 15      face-to-face meeting or the approximate time?

 16              A.     Well, it was in February of '17.               I can't

 17      remember the exact date.           In the afternoon at the --

 18      late -- late morning or early afternoon at the

 19      training academy in Grand Island.

 20              Q.     Okay.     And do you recall how that meeting

 21      was set up?

 22              A.     Trooper Splittgerber at the time asked

 23      for a one-on-one meeting with myself.               I did not --

 24      I -- the subject of the meeting was unknown at the

 25      time.    She went through the proper chain of command,


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 30 of 65 - Page ID # 419
       RICE - Cross (Creager)                                                    30


   1     the proper channels.         It was scheduled.         Since I was

   2     at the training academy that day, I met her at the

   3     training academy.

   4            Q.      Okay.

   5            A.      She was stationed in Kearney, I believe,

   6     at the time.

   7            Q.      Based upon your best recollection --

   8            A.      Right.

   9            Q.      -- sometime late in the day on --

 10             A.      Or late -- late morning or very, very

 11      early afternoon.        One of the two.

 12             Q.      And this was February -- what day in

 13      February, if you recall?

 14             A.      I don't -- I have to look at the calendar

 15      to see.

 16             Q.      I think there's other evidence that

 17      perhaps can nail that down.            But at least at this

 18      meeting you're describing, was that the first time

 19      you heard anything about Trooper Splittgerber's

 20      complaint?

 21             A.      Yes, sir.

 22             Q.      So you hadn't become aware through the

 23      chain of command or from your prior -- the prior

 24      superintendent or anybody on your staff that there

 25      was a complaint or there was a complaint being


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 31 of 65 - Page ID # 420
       RICE - Cross (Creager)                                                    31


   1     investigated or anything like that?

   2             A.     No, sir.

   3             Q.     What do you recall Trooper Splittgerber

   4     to have actually stated to you in her complaint?

   5             A.     She -- this is going to be rough.               I

   6     cannot --

   7             Q.     To the best of your recollection.               And,

   8     honestly, if you don't know, please say you don't

   9     know.

 10              A.     Right.

 11              Q.     I don't want you to speculate or

 12      conjecture on that.

 13              A.     She just told me she had a concern with

 14      the examination that she was required to submit to

 15      as -- as a candidate for the state patrol.                 And then

 16      she described her recollection of the examination.

 17              Q.     So see if I have this right.             That at the

 18      time in February of 2017 when Trooper Splittgerber

 19      met with you, she had obtained the assignment and was

 20      sworn in as a trooper in the Nebraska State Patrol?

 21              A.     That's correct.

 22              Q.     Aside from complaining about the physical

 23      she took a year and a half ago, did she have any

 24      complaints that presently, that is at the time she

 25      met with you, that she was being harassed or


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 32 of 65 - Page ID # 421
       RICE - Cross (Creager)                                                    32


   1     discriminated against or felt that her job status as

   2     a trooper was being affected by anything related to

   3     her complaint?

   4                    MR. WHITE:       Objection.      Leading.      Calls

   5     for legal conclusions.

   6            Q.      (By Mr. Creager)         You can answer.

   7                    MR. WHITE:       Unless your counsel has

   8     advised you of law school class on employment law, we

   9     object.

 10                     MR. CREAGER:       You can object all you

 11      want, Counsel.       His word is "complaint."            I'm not

 12      talking about an EEOC complaint.              I'm talking about

 13      did she complain about any of those things.

 14                     MR. WHITE:       Harassed, hostile are legal

 15      terms and legally loaded, Counsel.

 16                     MR. CREAGER:       That's fine.       I can ask if

 17      she --

 18                     MR. WHITE:       Objection.      Foundation.

 19                     MR. CREAGER:       So noted.

 20             Q.      (By Mr. Creager)         Answer the question.

 21             A.      No complaints.

 22             Q.      Of any kind?

 23             A.      Of any kind.

 24             Q.      All right.       So the only complaint that

 25      she had -- and I use "complaint" in the common


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 33 of 65 - Page ID # 422
       RICE - Cross (Creager)                                                    33


   1     vernacular -- was about the physical?

   2            A.      Correct.

   3            Q.      In response to her complaint, did you

   4     take some action to investigate the status of that

   5     complaint?

   6            A.      I did.

   7            Q.      What did you learn about the nature of

   8     what the state patrol had done up to that point in

   9     time in response to her complaint?

 10             A.      I -- I was informed that she did call --

 11      call the examination into question when she was at

 12      the training academy.          That the -- the complaint went

 13      up the chain of command through Captain Williams to

 14      the administrative services major over to the

 15      superintendent's office.           The superintendent's office

 16      asked human resources to look into it.

 17                     They contacted Dr. Haudrich's office,

 18      received an explanation of -- of what the examination

 19      was for, and that answer was then transmitted back

 20      down the chain of command to, at that time, candidate

 21      Splittgerber.       She had a meeting -- my recollection,

 22      what I was told -- with then Captain Williams.                   And

 23      it appeared that the matter, all the concerns, were

 24      addressed and that was the last that any in the staff

 25      at the state patrol had heard about it.


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 34 of 65 - Page ID # 423
       RICE - Cross (Creager)                                                    34


   1            Q.      Now, this would have been sometime after

   2     February of 2017 that you would have learned what you

   3     just told us?

   4            A.      That was the same day.           The same day as

   5     the -- as the complaint that she -- when she gave --

   6     when she voiced her concern to me, I called the

   7     meeting of Lieutenant Colonel Schwarten,

   8     Administrative Services Major Russell Stanczyk, Wendy

   9     Wussow -- legal counsel Wendy Wussow -- and HR

 10      administrator Jerry Lee Jensen.

 11             Q.      Okay.     If you recall, did anybody produce

 12      for you in your capacity as colonel and

 13      superintendent at the Nebraska State Patrol either a

 14      written report or any findings that would establish

 15      that the state patrol had taken some official action

 16      in response to her complaint?

 17             A.      No.

 18             Q.      Did you ever see any formal file, written

 19      memorandums of an investigation or anything like

 20      that, while you were superintendent?

 21             A.      Of the original com- --

 22             Q.      Of the original complaint.

 23             A.      No.

 24             Q.      All right.       Did you get back to Trooper

 25      Splittgerber in response to her inquiry?


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 35 of 65 - Page ID # 424
       RICE - Cross (Creager)                                                    35


   1            A.      Yes.

   2            Q.      And when was that?

   3            A.      Approximately 30 days later.

   4     Approximately.

   5            Q.      And why -- what was going on at the time

   6     if you can recall that precipitated the response?

   7            A.      I had -- I had instructed legal counsel

   8     and Jerry Lee Jensen, HR director, to contact the --

   9     the medical facility and just find out what was going

 10      on, what it was for, so I could at least have some

 11      knowledge and get -- and address Trooper

 12      Splittgerber's concerns.           At that time, the first

 13      time I contacted her again was to let her know that

 14      it had not got lost and I was still looking into it

 15      and I did not take her concern lightly.

 16             Q.      Now, this concern that you were

 17      addressing was the concern expressed to her -- to you

 18      in a personal meeting in February of 2017; correct?

 19             A.      That's true.

 20             Q.      All right.       And she wasn't, to your

 21      knowledge, facing any additional physical

 22      examinations nor required to take any further medical

 23      examinations; is that correct?

 24             A.      That's correct.

 25             Q.      So she was already a trooper at that


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 36 of 65 - Page ID # 425
       RICE - Cross (Creager)                                                    36


   1     time?

   2             A.     Yes, sir.

   3             Q.     And I believe during direct examination,

   4     the question posed to you, was she concerned about

   5     the next class coming in and females that may be

   6     subject to what she described as an improper

   7     procedure?

   8             A.     Yes.

   9             Q.     Were there other things going on at the

 10      state patrol at that time regarding investigations

 11      that were being conducted, administrative

 12      disciplinary matters, kind of put this investigation

 13      of the Trooper Splittgerber incident with other

 14      things that were going on at the time at the state

 15      patrol affecting you?

 16              A.     Yes.     There was always something going

 17      on.

 18              Q.     How long then after you told

 19      Ms. Splittgerber about 30 days or so later that you

 20      hadn't forgotten about it and you were working on it

 21      that you heard some other response to the

 22      investigation?        Poor question.       I'll strike it.

 23                     What was the next thing that you remember

 24      happening?

 25              A.     Around the 1st of May, I wanted to


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 37 of 65 - Page ID # 426
       RICE - Cross (Creager)                                                     37


   1     contact Trooper Splittgerber by phone and give her an

   2     update on where we were at, what was occurring with

   3     it.   And I did.

   4            Q.      Okay.     And -- all right.         Do you recall

   5     where and when that conversation took place?

   6            A.      I phoned her from, I believe, my

   7     cellphone, my -- the patrol-issued cellphone in my

   8     office at that time.

   9            Q.      Can you recall the conversation, what was

 10      said by you and what was said by Trooper Splittgerber

 11      during that conversation?

 12             A.      Yes.     I wanted to -- I wanted to talk to

 13      her, but I was advised by legal counsel, Wendy

 14      Wussow, that I should not talk to her if she was

 15      engaging in a lawsuit either against the -- no.                   Just

 16      against the agency.         Agency at the time.          There was

 17      rumor that she had filed a lawsuit.               Whether that was

 18      an EEOC, I didn't -- I did not know at the time.                   It

 19      was unknown.

 20             Q.      Just to make sure that we have the

 21      timeline correct, in this period after the 30 days

 22      when you told her that you hadn't forgotten about it,

 23      had you also been in contact with people of the state

 24      patrol -- Wendy Wussow, Captain Stanczyk and

 25      others -- about the continuing investigation?


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 38 of 65 - Page ID # 427
       RICE - Cross (Creager)                                                    38


   1            A.      Yes.

   2            Q.      So that was an ongoing thing?

   3            A.      Yes, sir.

   4            Q.      But the question that I put out there

   5     was, what do you remember next about contacting her,

   6     and you said there was a cellphone call; right?

   7            A.      Correct.

   8            Q.      And do I understand you to say that

   9     before you made that call, you had been instructed by

 10      legal counsel that if she had a lawyer, you shouldn't

 11      talk to her?

 12             A.      Correct.

 13             Q.      All right.       So why'd you call her?

 14             A.      I felt it was a matter of -- my

 15      responsibility as a superintendent.               A trooper had

 16      raised a concern, a question.             I did not want to

 17      ignore it.      I wanted to get back with one of my --

 18      one of my troopers and let them know that this had

 19      not got lost in the shuffle and that I was concerned.

 20      I mean, I took -- I did not know -- I'll just leave

 21      it at that.

 22             Q.      So at least -- I'm trying to establish

 23      your state of mind at the time.             You had some

 24      indication from counsel that maybe you shouldn't talk

 25      to her, but maybe she didn't file, maybe she did


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 39 of 65 - Page ID # 428
       RICE - Cross (Creager)                                                    39


   1     file, maybe she had an attorney, maybe she didn't

   2     have an attorney.        You didn't know the answer to any

   3     of those questions?

   4             A.     Correct.

   5             Q.     All right.       So you called her, and what

   6     was the conversation, if you can recall?

   7             A.     I asked -- I asked Wendy Wussow, my

   8     attorney, legal counsel, that if I called her, if it

   9     would be okay to just ask her if she had an attorney

 10      representing her in this.           And if she did, that I

 11      would just let her know that I couldn't talk to her,

 12      we'd have to go through attorney to attorney.                  But if

 13      she didn't, that I would be happy to discuss with

 14      her, you know, where we were at and that it -- we

 15      were still looking into it, it just hadn't gotten

 16      lost.

 17              Q.     So what did she say about that?

 18              A.     She told me on the phone that she did not

 19      have an attorney yet, but she was contemplating

 20      getting one.

 21              Q.     So based on that answer, then did you

 22      have a further conversation with her about what the

 23      status was of the investigation?

 24              A.     Yes.

 25              Q.     All right.       And what did you inform her?


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 40 of 65 - Page ID # 429
       RICE - Cross (Creager)                                                    40


   1            A.      I just in- -- I informed her that we were

   2     going to maybe develop some different protocols and

   3     allow for some different ways to accomplish the same

   4     mission.     I don't -- and I did not -- I don't

   5     remember being very specific with her on that.

   6            Q.      All right.       So did that conversation

   7     result in any conclusion, or was it just an exchange

   8     of information?

   9            A.      She just -- we concluded the

 10      conversation.        She -- she told me she appreciated the

 11      call and she appreciated that I was paying attention

 12      to her.

 13             Q.      Did you have any further conversations or

 14      communications or correspondence of any kind with

 15      Trooper Splittgerber after that phone call?

 16             A.      No.     I do not believe so, no.

 17             Q.      Now, what's the next thing you remember

 18      about the investigation or being involved in -- in

 19      the investigation?

 20             A.      I -- I'd have to look at the timeline,

 21      but I think it was maybe a week or a week and a half

 22      later that the agency received notification that she

 23      had filed an EEOC --

 24             Q.      Okay.

 25             A.      -- complaint.


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 41 of 65 - Page ID # 430
       RICE - Cross (Creager)                                                    41


   1             Q.     And, now, you testified earlier that this

   2     wasn't the only thing going on at the state patrol.

   3     There were numerous other matters pending at the

   4     time.    Were you also attending to those matters?

   5             A.     Yes.

   6             Q.     And from that last conversation in which

   7     you learned about the EEOC complaint, did you have

   8     any further involvement in the investigation?

   9             A.     No.

 10              Q.     And you eventually were dismissed as

 11      superintendent by the governor; is that correct?

 12              A.     That's correct.

 13              Q.     And when did that occur?

 14              A.     June 30th.

 15              Q.     Okay.     And then after that, complaints

 16      and lawsuits, and you've learned a lot about the case

 17      through discovery and things of that nature since

 18      then; correct?

 19              A.     That's correct.

 20              Q.     What I want to do is circle back and get

 21      to this alphabet soup agency and try to find out a

 22      little bit about what you can tell us about the role

 23      the state patrol has, if any, in the formulation of

 24      the guidelines for the medical examination.                  Okay?

 25      You and counsel immediately started exchanging


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 42 of 65 - Page ID # 431
       RICE - Cross (Creager)                                                    42


   1     information about some sort of agency that sets the

   2     standards for something related to law enforcement?

   3            A.      Yes.

   4            Q.      And -- and what is that agency?

   5            A.      That's the Police Standards Advisory

   6     Council, which is kind of a subset of the Crime

   7     Commission.

   8            Q.      So these -- what's your -- what's your

   9     knowledge about the nature of that commission?

 10             A.      The commission -- in this instance, the

 11      commission just sets the standards, sets the physical

 12      standards, for all certified police -- to become a

 13      certified police officer in the state of Nebraska.

 14             Q.      To your knowledge, does that commission

 15      have anything to do with the Nebraska State Patrol as

 16      an administrative agency of the state of Nebraska?

 17             A.      No.

 18             Q.      Do you have -- as superintendent of the

 19      Nebraska State Patrol, do you, to your knowledge,

 20      have any jurisdiction over that agen- -- over that

 21      commission?

 22             A.      No, sir.

 23             Q.      Can you tell it what to do?

 24             A.      No.

 25             Q.      Could you in your capacity as


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 43 of 65 - Page ID # 432
       RICE - Cross (Creager)                                                    43


   1     superintendent of the Nebraska State Patrol change

   2     the guidelines set forth on the medical examination

   3     form?

   4             A.     No.

   5             Q.     Could you make recommendations for

   6     changes?

   7             A.     Yes.

   8             Q.     Did you make any recommendations for

   9     changes in either the procedure or the -- the manner

 10      in which the examinations were conducted?

 11              A.     No.    Not to the Crime Commission or

 12      Police Standards Advisory board.

 13              Q.     So when you testified that you

 14      recommended a change be in who conducted the

 15      examination, did you think that recommendation was

 16      consistent with your powers and duties as

 17      superintendent?

 18              A.     Yes.

 19              Q.     Just to clarify some general allegations,

 20      Colonel, were you engaged in any agreement with any

 21      other investigators or members of the state patrol to

 22      cover up Trooper Splittgerber's complaints?

 23              A.     No.

 24              Q.     Were you engaged in any agreement with

 25      any others in the Nebraska State Patrol or with any


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 44 of 65 - Page ID # 433
       RICE - Cross (Creager)                                                    44


   1     other party to cover up sexual assaults of female

   2     candidates who had made applications for the -- to be

   3     sworn officers to the Nebraska State Patrol?

   4            A.      No.

   5            Q.      Do you have any medical training?

   6            A.      None.

   7            Q.      Did you have any information that

   8     resulted from the investigation that suggested to you

   9     as superintendent of the Nebraska State Patrol that

 10      there was anything improper about the manner or

 11      method in which the state patrol conducted physical

 12      examinations of female candidates?

 13                     MR. WHITE:       Objection.      Form, foundation.

 14      The state patrol didn't conduct them.

 15             A.      No.

 16                     MR. CREAGER:       That is correct.

 17                     MR. WHITE:       They did require them.

 18                     MR. CREAGER:       That's both correct.          But

 19      the lawsuit is against my client because he was

 20      superintendent of the state patrol.               So we'll ask it

 21      both ways.

 22             Q.      (By Mr. Creager)         Did you have any reason

 23      to believe that the state Crime Commission and the

 24      procedures that they outline for the conducting of

 25      medical examinations for female troopers at the


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 45 of 65 - Page ID # 434
       RICE - Redirect                                                           45


   1     academy were medically unnecessary?

   2            A.      No.

   3            Q.      Based upon what you knew at the time,

   4     starting with the complaint by Trooper Splittgerber

   5     in February '17, did you fully and properly

   6     investigate her allegations to the best of your

   7     knowledge and belief?

   8            A.      Yes.

   9            Q.      When you were relieved of command, do you

 10      know what the status of the Splittgerber

 11      investigation was at that time?             I just want to --

 12      I'm just trying to give you a chance between the time

 13      of the last communication and then the time that you

 14      were relieved of command, is there anything else you

 15      learned about the investigation that you haven't told

 16      us about before you left command?

 17             A.      No.

 18                     MR. CREAGER:       I have no further

 19      questions.      Thank you, sir.

 20                     MR. WHITE:       I have a couple of

 21      follow-ups.

 22                            REDIRECT EXAMINATION

 23      BY MR. WHITE:

 24             Q.      You mentioned a timeline.            Did you

 25      prepare a timeline?         Did you prepare a timeline --


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 46 of 65 - Page ID # 435
       RICE - Redirect                                                           46


   1             A.     Did I --

   2             Q.     -- of the events in this case?              You

   3     mentioned, "I'd have to review the timeline."

   4             A.     Well, no.      I'd have to look at -- I'd

   5     have to look at the records of the state patrol.

   6             Q.     Okay.     Did you review a timeline in order

   7     to come in and testify today?

   8             A.     Just -- just this.          What you have.

   9             Q.     And that document would be the petition

 10      or the --

 11              A.     Motion to dismiss and --

 12              Q.     All right.

 13              A.     -- the complaint for -- and demand for

 14      jury.

 15              Q.     So just legal pleadings, is all you

 16      reviewed?

 17              A.     Yeah.

 18              Q.     Now, you were -- are a trained criminal

 19      investigator; correct?

 20              A.     Yes.

 21              Q.     And you spent years investigating crimes;

 22      correct?

 23              A.     Let's back up.        The -- investigating

 24      crimes is part of the duties of the state patrol.

 25              Q.     Understood.


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 47 of 65 - Page ID # 436
       RICE - Redirect                                                           47


   1            A.      I was never an investigator.             I was

   2     always in the uniformed division.              So specific

   3     training for specific crimes, no.

   4            Q.      All right.       As a part of the troopers,

   5     did you ever interview people who -- to see if they

   6     were involved in any illegal act?

   7            A.      Yes.

   8            Q.      And when you would ask them a question

   9     and you would find out subsequently they had lied to

 10      you about an important fact, did that change the way

 11      you looked at that conversation?

 12             A.      Yes.

 13             Q.      So when false information is given to a

 14      law enforcement officer by -- on an investigation, is

 15      that considered a red flag?

 16             A.      Yes.

 17             Q.      Now, you talked personally to Trooper

 18      Splittgerber in March; correct?

 19             A.      I believe it was February.

 20             Q.      February 2017.        And then you had a

 21      follow-up on May 1st, 2017, where you called on the

 22      phone and she indicated she might be filing an EEOC

 23      complaint; correct?         Or was contemplating it?

 24             A.      Yes.

 25             Q.      Now, were you aware that in between those


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 48 of 65 - Page ID # 437
       RICE - Redirect                                                           48


   1     two times, on March 31, 2017, Trooper Splittgerber

   2     received an e-mail saying the reason for this

   3     invasive examination was to look for a hernia?

   4                    MR. ERNST:       Object to the form.

   5            Q.      (By Mr. White)        Were you aware of that

   6     timing?

   7                    MR. CREAGER:       Asked and answered, too.

   8                    MR. WHITE:       Just because it hurts doesn't

   9     mean I don't get to talk about it.

 10                     MR. CREAGER:       There's nothing to hurt

 11      there, my friend.

 12             Q.      (By Mr. White)        Well, I'm asking you --

 13             A.      Was I aware of what?

 14             Q.      Okay.     First you talked to Trooper

 15      Splittgerber personally?

 16             A.      I think you asked me two questions there.

 17             Q.      Well, let me rephrase them.

 18             A.      Okay.

 19             Q.      Okay.     And we'll play it politely.

 20      Splittgerber talks to you personally; correct?

 21             A.      Yes, sir.

 22             Q.      All right.       And that's in February;

 23      correct?

 24             A.      Yes, sir.

 25             Q.      Of 2017?


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 49 of 65 - Page ID # 438
       RICE - Redirect                                                           49


   1            A.      Yes, sir.

   2            Q.      All right.       And you're the colonel in

   3     charge at that time; correct?

   4            A.      Yes, sir.

   5            Q.      Then you talk to her again on the phone;

   6     correct?

   7            A.      Yes, sir.

   8            Q.      In May; correct?

   9            A.      Yes, sir.

 10             Q.      Were you aware that in between those two

 11      conversations, Trooper Splittgerber received an

 12      e-mail from attorney Wussow saying the explanation

 13      for the nature of the exam you received was to look

 14      for a hernia?

 15             A.      Yes.

 16             Q.      And you now know that to be a false --

 17      that that is false, that wasn't allegedly even the

 18      reason for the exam?

 19                     MR. CREAGER:       I'm going to object.          Your

 20      timeline is wrong, Counsel.

 21                     MR. WHITE:       No.    It's right, Counsel.

 22                     MR. CREAGER:       It's wrong, Counsel.          And

 23      you're confusing the witness.             He's already answered

 24      this question that he didn't know it at the time,

 25      that he learned about it through discovery.


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 50 of 65 - Page ID # 439
       RICE - Redirect                                                            50


   1                    MR. WHITE:       Counsel, next time we go to

   2     the judge.

   3                    MR. CREAGER:       All right.       That's fine.

   4     I'm all for it.

   5            Q.      (By Mr. White)        Simple question.         Do you

   6     know when you spoke to Splittgerber personally?                   What

   7     time on -- the personal interview about this, when

   8     was it?

   9            A.      Okay.     Do I know that the -- do I know --

 10             Q.      No, no.      Just the question.         Are you

 11      aware what time generally you interviewed Trooper

 12      Splittgerber personally?           Yes or no.

 13             A.      Yes.

 14             Q.      When was that?

 15             A.      February.

 16             Q.      Are you aware of what time you spoke to

 17      Trooper Splittgerber on the cellphone?                Yes or no.

 18             A.      Yes.

 19             Q.      And when was that?

 20             A.      May.     Same year.

 21             Q.      Are you aware of when attorney Wussow

 22      sent an e-mail to Splittgerber explaining -- or

 23      Splittgerber's association attorney explaining the

 24      reason for the examination?

 25             A.      Yes.


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 51 of 65 - Page ID # 440
       RICE - Redirect                                                           51


   1            Q.      And when was that?

   2            A.      When the e-mail was sent?

   3            Q.      Yes.

   4            A.      It -- it was in between February and May.

   5            Q.      Are you aware what the e-mail contained?

   6     Yes or no.

   7                    MR. CREAGER:       I'm going to object --

   8                    MR. WHITE:       Bob, just settle down.          We're

   9     doing this this way because of you --

 10                     MR. CREAGER:       Yeah, that's right.

 11                     MR. WHITE:       -- confusing the issue.           So

 12      I'm going to make the timeline right.               Now the

 13      timeline is right.

 14                     MR. CREAGER:       I get to make my objection.

 15                     MR. WHITE:       Then make an objection.

 16                     MR. CREAGER:       I'll make my objection.

 17      Form, foundation, assumes facts not in evidence.

 18      It's inconsistent with his testimony.               The question

 19      asked are you aware.         Not when --

 20                     MR. WHITE:       Now you're coaching, Bob.

 21      You're not objecting.

 22                     MR. CREAGER:       Then I'll -- then I'll send

 23      you out of the room.

 24                     Listen carefully to what he's saying,

 25      because the questions are not sequential.                 So if you


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 52 of 65 - Page ID # 441
       RICE - Redirect                                                           52


   1     know, answer the questions.

   2                    MR. WHITE:       Jesus, you ought to be

   3     ashamed.

   4            Q.      (By Mr. White)        So as you remember it,

   5     interview with Splittgerber, letter -- or e-mail from

   6     Wussow to Splittgerber's attorney, phone call with

   7     Splittgerber; is that correct?

   8            A.      That's correct.

   9            Q.      Okay.     That's the timeline.          Now, were

 10      you aware at the time of your main conversation with

 11      Trooper Splittgerber that she had been told by

 12      attorney Wussow that the reason for the examination

 13      was to find out if she had a hernia?

 14             A.      Yes.

 15             Q.      Were you aware at that time that that was

 16      not accurate, that was not a legitimate reason for

 17      the examination?

 18             A.      No.

 19             Q.      When did you learn that?

 20             A.      I -- I think I mentioned it just a minute

 21      ago, and you said not to discuss it.

 22             Q.      Oh, from your attorney.           I'm sorry.

 23             A.      Yes.

 24             Q.      Yes.     Then we'll leave that.          All right.

 25      Did Trooper Splittgerber advise you why she was


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 53 of 65 - Page ID # 442
       RICE - Redirect                                                           53


   1     thinking about filing an EEOC complaint in that

   2     conversation?

   3            A.      No.

   4            Q.      You'd mentioned that you had not dropped

   5     the ball; correct?

   6            A.      Correct.

   7            Q.      And at that point in time, you believed

   8     attorney Wussow's explanation for why the examination

   9     was to look for a hernia?

 10             A.      Yes.

 11             Q.      Was there any other follow-up

 12      investigation to your knowledge as to why attorney

 13      Wussow would say it was for a hernia?

 14             A.      Okay.     I'm sorry.      Say it again.

 15             Q.      Okay.     Did you at any time while you were

 16      colonel have any follow-up investigation as to why

 17      attorney Wussow would provide information that wasn't

 18      accurate as an explanation for the nature of the

 19      examination undergone by Trooper Splittgerber?

 20             A.      Well, the answer to your question is no.

 21             Q.      Okay.     Thank you.

 22             A.      Okay.

 23             Q.      And were you aware of any other

 24      complaints Splittgerber had made through the chain of

 25      command after receiving Wussow's explanation for the


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 54 of 65 - Page ID # 443
       RICE - Recross (Ernst)                                                    54


   1     examination that, in fact, that was not an accurate

   2     explanation?

   3             A.     No.

   4                    MR. WHITE:       Those are the questions we

   5     have.

   6                    MR. ERNST:       I have a few more.

   7                            RECROSS-EXAMINATION

   8     BY MR. ERNST:

   9             Q.     I was unclear when you talked about --

 10      I'm unclear whether you made a recommendation or you

 11      simply asked if it would be possible for trooper

 12      candidates to have their own personal physician do

 13      this examination?        Was that a recommendation, or did

 14      you just inquire about it?

 15              A.     I was asking.

 16              Q.     And who were you asking?

 17              A.     My staff.

 18              Q.     Okay.     And did you get an answer?

 19              A.     Yes.

 20              Q.     What was the answer?

 21              A.     The answer was, a personal physician

 22      could accomplish the same thing if -- if it was done

 23      within six months prior to accepting -- prior to the

 24      first day of the academy.

 25              Q.     And then was that new procedure put into


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 55 of 65 - Page ID # 444
       RICE - Recross (Ernst)                                                    55


   1     play, if you know?

   2            A.      It was.

   3            Q.      Okay.     So currently they can do that?

   4            A.      As far as I know.

   5            Q.      As far as you know.          Okay.    All right.

   6     And then I had a couple questions about this meeting.

   7     I think I heard you say that the same day that you

   8     learned about the plaintiff's complaint, you had a

   9     meeting with Colonel Schwarten, Russell Stanczyk,

 10      Wendy Wussow, and Jerry Lee Jensen.               Did I understand

 11      that correctly?

 12             A.      That's true.       And I -- I know that I

 13      talked to Lieutenant Colonel Schwarten.                That meeting

 14      either occurred that afternoon or the very next day.

 15      And I cannot exactly remember, but it was immediately

 16      after the meeting with Brienne.

 17             Q.      Okay.     And why were those four particular

 18      people asked to be in the meeting?

 19             A.      That would be their bailiwick.              The

 20      administrative services major is in charge of the

 21      training academy.        They -- and when the candidates

 22      come -- when the candidates are accepted, of course

 23      they go -- that's their first chain of command, is

 24      the training academy.

 25                     Human resources sets up all -- or assists


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 56 of 65 - Page ID # 445
       RICE - Recross (Ernst)                                                    56


   1     in setting up all of the necessary procedures to get

   2     somebody into the training academy:               recruiting,

   3     et cetera.      And then obviously legal counsel needed

   4     to be involved

   5            Q.      Okay.

   6            A.      And the administrative services major is

   7     in charge of all of that side of the house --

   8            Q.      Okay.

   9            A.      -- with the exception of legal services.

 10             Q.      And I think I heard you say that it was

 11      at that meeting that somebody said that there had

 12      been a conversation with somebody from Concentra that

 13      had happened previously?

 14             A.      Yes.

 15             Q.      And who said that, do you remember?

 16             A.      I don't recall.

 17             Q.      And did they say it was a phone

 18      conversation or a meeting?

 19             A.      I -- I cannot say.          I don't recall.

 20             Q.      Did anyone say who at Concentra

 21      supposedly participated in this conversation or

 22      meeting?

 23             A.      I cannot -- no.         I do not know.

 24             Q.      All right.       And there was never a report,

 25      you never saw an e-mail, a letter, any sort of


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 57 of 65 - Page ID # 446
       RICE - Recross (Ernst)                                                    57


   1     documentation that that actually happened; is that

   2     correct?

   3            A.      That's true.

   4            Q.      All right.       Do you know why there was no

   5     documentation of it?

   6            A.      I do not.

   7            Q.      And this e-mail that was sent by

   8     Ms. Wussow to Gary Young, March 31, 2017, you've seen

   9     that before today; correct?

 10             A.      Yes, sir.

 11             Q.      It says, quote, According to Brenda

 12      Urbanek, the requirement for the PSAC regulation form

 13      is for a hernia check which is for both males and

 14      females, unquote.

 15                     Did you ever have a conversation with

 16      Brenda Urbanek about how she came to that

 17      understanding?

 18             A.      I did not.

 19             Q.      Do you know if anyone did?

 20             A.      I do not know.

 21             Q.      Okay.     Have you ever talked with Wendy

 22      Wussow about that, about how Brenda Urbanek

 23      reportedly came up with hernia check as being the

 24      requirement under the PSAC regulation?

 25             A.      No.


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 58 of 65 - Page ID # 447
       RICE - Recross (Ernst)                                                     58


   1                    MR. ERNST:       Thank you.      Those are all the

   2     questions.

   3                    MS. FORCH:       Dave covered mine, so I'm

   4     good.    No questions.

   5                    MR. CREAGER:       Nothing further.         Okay.    If

   6     we're all done, I'll tell you about your right to

   7     read and sign the deposition.             One of the privileges

   8     you get, if you wish to assert your right, is that

   9     after the court reporter types this all up, you can

 10      get together with her and go through the transcript

 11      for the purposes of making sure that she got down

 12      what you said correctly.           And not for the purpose of

 13      changing your answers or modifying anything, but if

 14      you think you remember something differently than she

 15      put down, you can make a note of that and kind of

 16      work that out later, or you can waive that, which

 17      would allow her to transcribe, type that up, and have

 18      us use this without your actual signature.

 19                     It is your privilege.           No one can make

 20      you read it, no one can make you sign it.                 It is my

 21      experience the court reporters pretty much get it

 22      right, so if you want to waive that right, that's

 23      fine with me.       But you just need to let her know.

 24                     THE WITNESS:       I'll waive.

 25        (Deposition concluded at 10:12 a.m.)


                           MARCY BENGE, RPR, RMR, CRR
                      JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 59 of 65 - Page ID # 448
                                                                                 59


  1                            C E R T I F I C A T E

  2           I, Marcy Benge, RMR, General Notary Public, duly

  3    commissioned, qualified, and acting under a general

  4    notarial commission within and for the State of

  5    Nebraska, do hereby certify that:

  6                                  BRADLEY RICE

  7    was by me first duly sworn to tell the truth, the whole

  8    truth, and nothing but the truth; that the foregoing

  9    deposition was taken by me at the time and place herein

 10    specified and in accordance with the within

 11    stipulations; that I am not counsel, attorney, or

 12    relative of either party or otherwise interested in the

 13    event of this suit.

 14           IN TESTIMONY WHEREOF, I have hereunto set my hand

 15    officially and attached my notarial seal at Lincoln,

 16    Nebraska, this 18th day of September, 2018.

 17

 18

 19

 20

 21

 22

 23

 24

 25



                            MARCY BENGE, RPR, RMR, CRR
                       JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 60 of 65 - Page ID # 449
                                                                                                                                      1


                   '                43:12                            30:22; 47:25; 48:5, 13;         cautioned [1] - 5:2
                                   affected [1] - 32:2               49:10; 50:11, 16, 21; 51:5,     cellphone [4] - 37:7; 38:6;
'15 [2] - 5:24; 29:1               affecting [1] - 36:15             19; 52:10, 15; 53:23             50:17
'17 [4] - 5:25; 29:9, 16; 45:5     afternoon [4] - 29:17; 30:11;                                     certified [3] - 5:3; 42:12
                                    55:14                                         B                  cetera [1] - 56:3
                   1               age [1] - 5:2                                                     chain [8] - 16:22, 24; 29:25;
                                                                    bailiwick [1] - 55:19
10:12 [1] - 58:25                  agen [1] - 42:20                                                   30:23; 33:13, 20; 53:24;
                                                                    ball [1] - 53:5
11th [2] - 28:16; 29:6             agency [7] - 37:16; 40:22;                                         55:23
                                                                    based [3] - 30:7; 39:21; 45:3
1981 [1] - 5:21                     41:21; 42:1, 4, 16                                               chance [1] - 45:12
                                                                    became [4] - 17:23; 23:21;
1st [2] - 36:25; 47:21             ago [4] - 9:1, 11; 31:23;                                         change [4] - 24:22; 43:1, 14;
                                                                     29:5
                                    52:21                                                             47:10
                                                                    become [7] - 6:1, 10; 8:2;
                   2               agreement [2] - 43:20, 24                                         changes [2] - 43:6, 9
                                                                     10:24; 30:22; 42:12
                                   ahead [2] - 10:8; 26:14                                           changing [1] - 58:13
2011 [1] - 5:22                                                     becoming [1] - 11:24
                                   allegations [2] - 43:19; 45:6                                     channels [1] - 30:1
2014 [2] - 28:16; 29:6                                              beginning [3] - 5:19; 10:11
                                   allegedly [1] - 49:17                                             charge [6] - 9:24; 17:2; 49:3;
2015 [2] - 29:2, 4                                                  behalf [1] - 15:15
                                   allow [2] - 40:3; 58:17                                            55:20; 56:7
2017 [8] - 31:18; 34:2; 35:18;                                      belief [1] - 45:7
                                   alphabet [1] - 41:21                                              check [6] - 14:21; 15:8, 15;
 47:20; 48:1, 25; 57:8                                              best [4] - 16:25; 30:7; 31:7;
                                   anatomy [1] - 19:10                                                20:19; 57:13, 23
                                                                     45:6
                                   answer [14] - 10:9; 11:11, 14;                                    checked [1] - 7:11
                   3                                                between [4] - 45:12; 47:25;
                                    20:5; 26:8; 32:6; 33:19;                                         checklist [1] - 8:3
                                                                     49:10; 51:4
30 [3] - 35:3; 36:19; 37:21         39:2, 21; 52:1; 53:20;                                           choice [1] - 25:14
                                                                    bit [1] - 41:22
30th [1] - 41:14                    54:18, 20                                                        circle [1] - 41:20
                                                                    board [1] - 43:12
31 [2] - 48:1; 57:8                Answer [1] - 32:20                                                claim [1] - 6:2
                                                                    bob [2] - 27:6; 51:8
                                   answered [3] - 12:8; 48:7;                                        clarify [1] - 43:19
                                                                    Bob [4] - 11:5; 12:11; 13:1;
                   4                49:23                                                            class [4] - 18:12, 16; 32:8;
                                                                     51:20
                                   answers [1] - 58:13                                                36:5
40 [2] - 9:1, 11                                                    bowel [1] - 23:1
                                   anus [6] - 6:16; 9:8, 10;                                         client [1] - 44:19
                                                                    BRADLEY [1] - 5:1
                                    19:22; 23:2; 25:25                                               coaching [1] - 51:20
                   A                                                Bradley [1] - 5:13
                                   appeared [1] - 33:23                                              Colonel [5] - 28:8; 34:7;
                                                                    break [1] - 27:2
a.m [1] - 58:25                    applications [1] - 44:2                                            43:20; 55:9, 13
                                                                    Brenda [3] - 57:11, 16, 22
absolutely [2] - 12:4; 18:9        appointed [2] - 5:23; 28:23                                       colonel [11] - 9:24; 11:21;
                                                                    brief [1] - 27:4
academy [12] - 16:23; 17:2;        appreciated [3] - 8:10; 40:10                                      12:12; 17:6, 23; 20:6;
                                                                    briefings [3] - 13:23, 25;
 25:7; 29:19; 30:2; 33:12;         appropriate [2] - 11:23;                                           21:18, 21; 34:12; 49:2;
                                                                     14:1
 45:1; 54:24; 55:21, 24;            15:18                                                             53:16
                                                                    Brienne [3] - 7:5; 27:19;
 56:2                              approximate [1] - 29:15                                           com [1] - 34:21
                                                                     55:16
acceptance [1] - 25:6              areas [1] - 7:10                                                  coming [1] - 36:5
                                                                    bring [1] - 27:23
accepted [2] - 19:2; 55:22         ashamed [1] - 52:3                                                command [12] - 16:22, 24;
                                                                    buttocks [3] - 9:7, 17; 10:4
accepting [1] - 54:23              aside [1] - 31:22                                                  28:25; 29:25; 30:23; 33:13,
                                                                    BY [5] - 5:11; 27:14; 28:7;
accomplish [3] - 15:12; 40:3;      assaults [1] - 44:1                                                20; 45:9, 14, 16; 53:25;
                                                                     45:23; 54:8
 54:22                             assert [1] - 58:8                                                  55:23
According [1] - 57:11              assignment [2] - 18:25;                                           Commission [3] - 42:7;
accurate [5] - 17:14; 20:20;        31:19
                                                                                  C                   43:11; 44:23
 52:16; 53:18; 54:1                assists [1] - 55:25              calendar [1] - 30:14             commission [5] - 42:9-11,
act [1] - 47:6                     associated [1] - 28:19           candidate [8] - 7:18; 8:4, 17;    14, 21
action [2] - 33:4; 34:15           Association [1] - 17:10           22:21; 26:20, 25; 31:15;        common [1] - 32:25
actions [1] - 24:9                 association [2] - 22:13;          33:20                           communication [1] - 45:13
actual [2] - 16:6; 58:18            50:23                           candidates [13] - 6:22; 7:9;     communications [1] - 40:14
additional [1] - 35:21             assume [1] - 18:17                8:12; 10:1, 24; 11:23; 18:3;    complain [1] - 32:13
address [1] - 35:11                assumes [2] - 11:3; 51:17         24:21; 44:2, 12; 54:12;         complaining [1] - 31:22
addressed [1] - 33:24              attending [2] - 16:23; 41:4       55:21                           complains [1] - 28:15
addressing [1] - 35:17             attention [1] - 40:11            cannot [4] - 31:6; 55:15;        complaint [24] - 24:7; 30:20,
administrative [5] - 33:14;        attorney [22] - 13:13; 14:18,     56:19, 23                        25; 31:4; 32:3, 11-12,
 36:11; 42:16; 55:20; 56:6          22; 19:20; 20:18; 39:1, 8-9,    capacity [3] - 29:3; 34:12;       24-25; 33:3, 5, 9, 12; 34:5,
Administrative [1] - 34:8           12, 19; 49:12; 50:21, 23;        42:25                            16, 22; 40:25; 41:7; 45:4;
administrator [1] - 34:10           52:6, 12, 22; 53:8, 12, 17      Captain [4] - 17:1; 33:13, 22;    46:13; 47:23; 53:1; 55:8
advise [1] - 52:25                 authority [1] - 22:9              37:24                           complaints [11] - 6:8; 7:14;
advised [4] - 18:1; 20:1;          aware [28] - 6:1, 17; 7:2, 4,    captain [1] - 5:22                8:14; 13:16; 24:23; 29:6;
 32:8; 37:13                        11, 14; 8:3; 21:17; 22:22,      carefully [2] - 13:6; 51:24       31:24; 32:21; 41:15; 43:22;
Advisory [3] - 22:14; 42:5;         24; 23:7, 16, 21-22; 29:5;      case [5] - 22:25; 28:12, 14;      53:24
                                                                     41:16; 46:2                     compliant [1] - 22:17

                                      MARCY BENGE, RPR, RMR, CRR
                                 JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 61 of 65 - Page ID # 450
                                                                                                                                   2


complying [1] - 24:17           cover [2] - 43:22; 44:1         dispute [1] - 28:17                evidence [3] - 28:14; 30:16;
Concentra [4] - 15:17; 26:22;   covered [1] - 58:3              division [1] - 47:2                 51:17
 56:12, 20                      CREAGER [38] - 7:19, 23;        doctor [4] - 6:12; 25:19;          exact [2] - 26:16; 29:17
concern [9] - 7:11; 20:7, 10;    10:7; 11:2, 7, 12; 12:5, 14,    26:12                             exactly [2] - 9:19; 55:15
 31:13; 34:6; 35:15-17;          17, 21; 13:2, 5; 14:8;         doctors [2] - 11:22; 19:4          exam [3] - 10:3; 49:13, 18
 38:16                           17:19; 19:24; 20:4, 14;        document [1] - 46:9                examination [43] - 6:13, 18;
concerned [2] - 36:4; 38:19      25:22; 26:7; 27:8; 28:7;       documentation [2] - 57:1, 5         7:10; 8:4; 9:6; 10:23; 15:3,
concerns [12] - 6:7; 16:11,      32:10, 16, 19; 44:16, 18;      documents [1] - 14:4                22; 16:3, 7, 12; 18:4, 17;
 17, 21; 17:14, 17, 24; 18:2;    45:18; 48:7, 10; 49:19, 22;    done [3] - 33:8; 54:22; 58:6        19:9; 20:9; 21:7, 19; 23:17;
 22:20; 23:22; 33:23; 35:12      50:3; 51:7, 10, 14, 16, 22;    double [1] - 7:2                    24:15; 25:3, 15; 26:17;
concluded [2] - 40:9; 58:25      58:5                           down [6] - 15:7; 30:17;             27:23; 28:15, 20; 29:7;
conclusion [1] - 40:7           Creager [3] - 32:6, 20; 44:22    33:20; 51:8; 58:11, 15             31:14, 16; 33:11, 18; 36:3;
conclusions [1] - 32:5          create [1] - 8:3                Dr [14] - 14:2, 17; 15:1, 7, 17,    41:24; 43:2, 15; 48:3;
conduct [1] - 44:14             Crime [3] - 42:6; 43:11;         22; 16:2; 18:4, 19; 21:8;          50:24; 52:12, 17; 53:8, 19;
conducted [6] - 11:18;           44:23                           26:18; 27:15, 24; 33:17            54:1, 13
 19:17; 36:11; 43:10, 14;       crimes [3] - 46:21, 24; 47:3    dropped [1] - 53:4                 EXAMINATION [5] - 5:10;
 44:11                          criminal [1] - 46:18            duly [1] - 5:2                      27:13; 28:6; 45:22; 54:7
conducting [1] - 44:24          CROSS [2] - 27:13; 28:6         during [7] - 8:1; 23:17;           examinations [18] - 6:3, 9;
confusing [2] - 49:23; 51:11    CROSS-EXAMINATION [2] -          27:18, 22; 28:2; 36:3;             11:18, 23; 18:8, 13, 19-20;
conjecture [1] - 31:12           27:13; 28:6                     37:11                              19:16; 24:8, 24; 26:19, 24;
considered [1] - 47:15                                          duties [2] - 43:16; 46:24           35:22; 43:10; 44:12, 25
consistent [3] - 18:19; 19:2;                 D                                                    examine [3] - 18:21; 25:19;
                                                                                                    26:4
 43:16
                                date [4] - 28:20, 24; 29:14,                   E
contact [3] - 35:8; 37:1, 23                                                                       examined [3] - 5:3; 8:11;
                                 17                             e-mail [8] - 48:2; 49:12;
contacted [2] - 33:17; 35:13                                                                        9:11
                                Dave [1] - 58:3                  50:22; 51:2, 5; 52:5; 56:25;
contacting [1] - 38:5                                                                              exams [1] - 22:10
                                David [1] - 14:10                57:7
contained [1] - 51:5                                                                               exception [1] - 56:9
                                days [3] - 35:3; 36:19; 37:21   early [2] - 29:18; 30:11
contemplating [2] - 39:19;                                                                         exchange [1] - 40:7
                                delegating [1] - 23:23          EEOC [6] - 32:12; 37:18;
 47:23                                                                                             exchanging [1] - 41:25
                                demand [1] - 46:13               40:23; 41:7; 47:22; 53:1
context [1] - 28:13                                                                                excuse [1] - 24:25
                                department [1] - 15:10          effect [4] - 18:10; 22:4; 25:9,
continuing [1] - 37:25                                                                             existed [1] - 19:11
                                deposition [1] - 58:7            12
conversation [15] - 37:5, 9,                                                                       experience [1] - 58:21
                                Deposition [1] - 58:25          either [8] - 24:20; 27:1;
 11; 39:6, 22; 40:6, 10;                                                                           explain [1] - 10:18
                                describe [1] - 14:20             29:11; 34:13; 37:15; 43:9;
 41:6; 47:11; 52:10; 53:2;                                                                         explaining [2] - 50:22
                                described [2] - 31:16; 36:6      55:14
 56:12, 18, 21; 57:15                                                                              explanation [6] - 33:18;
                                describing [1] - 30:18          employ [1] - 21:24
conversations [2] - 40:13;                                                                          49:12; 53:8, 18, 25; 54:2
                                detect [1] - 19:22              employed [5] - 5:15; 6:21;
 49:11                                                                                             expose [1] - 23:18
                                determinations [1] - 11:17       15:18; 16:1; 18:4
correct [41] - 11:18; 20:23;                                                                       exposure [1] - 19:21
                                determine [1] - 19:11           employer [1] - 15:17
 21:24; 22:18; 25:3, 15, 20;                                                                       expressed [2] - 22:20; 35:17
                                develop [1] - 40:2              employment [3] - 6:4; 8:2;
 26:1; 29:13; 31:21; 33:2;                                                                         extent [1] - 8:24
                                different [5] - 7:23; 8:23;      32:8
 35:18, 23-24; 37:21; 38:7,                                                                        external [1] - 19:9
                                 12:7; 40:2                     encountered [1] - 15:21
 12; 39:4; 41:11, 18-19;
                                differently [1] - 58:14         end [1] - 5:22
 44:16, 18; 46:19, 22;
                                difficult [2] - 8:5, 9          endorse [1] - 10:25                               F
 47:18, 23; 48:20, 23; 49:3,
                                DIRECT [1] - 5:10               enforcement [2] - 42:2;            face [6] - 27:21; 29:11, 15
 6, 8; 52:7; 53:5; 57:2, 9
                                direct [1] - 36:3                47:14                             face-to-face [2] - 29:11, 15
correctly [2] - 55:11; 58:12
                                director [4] - 13:14; 14:19;    engage [1] - 6:14                  facility [1] - 35:9
correspondence [1] - 40:14
                                 23:25; 35:8                    engaged [3] - 18:21; 43:20,        facing [1] - 35:21
Council [2] - 22:14; 42:6
                                disciplinary [1] - 36:12         24                                fact [3] - 15:18; 47:10; 54:1
counsel [13] - 18:25; 19:8;
                                discover [1] - 18:24            engaging [1] - 37:15               facts [1] - 51:17
 21:13; 32:7; 34:9; 35:7;
                                discovery [2] - 41:17; 49:25    ERNST [16] - 10:6; 11:1;           fair [1] - 7:22
 37:13; 38:10, 24; 39:8;
                                discriminated [1] - 32:1         14:7; 19:18; 20:3, 11; 21:2,      false [6] - 20:10; 21:1, 20;
 41:25; 50:1; 56:3
                                discuss [2] - 39:13; 52:21       9; 27:10, 12, 14; 28:4;             47:13; 49:16
Counsel [5] - 32:11, 15;
                                discussed [2] - 24:8, 11         48:4; 54:6, 8; 58:1               familiar [1] - 26:10
 49:20
                                discussion [1] - 5:9            establish [3] - 12:9; 34:14;       far [3] - 24:11; 55:4
couple [3] - 27:12; 45:20;
                                diseases [1] - 23:6              38:22                             feared [1] - 18:2
 55:6
                                dismiss [1] - 46:11             et [1] - 56:3                      February [14] - 29:8, 16;
course [3] - 11:10; 16:3;
                                dismissed [2] - 5:24; 41:10     evaluate [1] - 16:7                  30:12; 31:18; 34:2; 35:18;
 55:22
                                display [5] - 6:15; 9:8, 10;    events [1] - 46:2                    45:5; 47:19; 48:22; 50:15;
court [2] - 58:9, 21
                                 10:5; 25:24                    eventually [1] - 41:10               51:4
COURT [1] - 10:15

                                 MARCY BENGE, RPR, RMR, CRR
                            JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 62 of 65 - Page ID # 451
                                                                                                                                        3


feet [1] - 10:3                                  G                  inconsistent [1] - 51:18          judge [1] - 50:2
felt [2] - 32:1; 38:14                                              indicated [1] - 47:22             jump [1] - 27:9
                                   Gary [1] - 57:8
female [12] - 10:1, 22; 14:5;                                       indication [1] - 38:24            June [1] - 41:14
  18:3, 12, 22; 19:10; 24:20;      general [1] - 43:19              infection [1] - 23:14             jurisdiction [1] - 42:20
  44:1, 12, 25                     generally [1] - 50:11            infections [3] - 14:14; 23:4;     jury [1] - 46:14
female's [1] - 26:13               genitalia [4] - 6:16; 10:5;        26:6
                                    14:6; 19:22
females [3] - 10:23; 36:5;
                                   given [3] - 18:14; 20:9; 47:13
                                                                    inform [1] - 39:25                               K
  57:14                                                             information [9] - 17:5; 19:14;
                                   governor [1] - 41:11                                               Kearney [1] - 30:5
few [2] - 28:8; 54:6                                                  20:25; 24:10; 40:8; 42:1;
                                   Grand [1] - 29:19                                                  key [1] - 10:10
file [3] - 34:18; 38:25; 39:1                                         44:7; 47:13; 53:17
                                   ground [1] - 29:3                                                  kind [6] - 32:22; 36:12;
filed [2] - 37:17; 40:23                                            informed [2] - 33:10; 40:1
                                   guess [1] - 6:14                                                    40:14; 42:6; 58:15
filing [2] - 47:22; 53:1                                            inquire [1] - 54:14
                                   guidelines [3] - 15:4; 41:24;                                      kinds [1] - 22:11
fill [4] - 8:13, 16; 25:10; 26:5                                    inquiry [1] - 34:25
                                    43:2                                                              knees [1] - 10:5
filled [1] - 8:21                                                   inspect [1] - 26:13
                                   guys [1] - 12:7                                                    knowledge [11] - 15:14;
findings [1] - 34:14                                                inspection [1] - 14:5
                                   gynecologist [1] - 25:10                                            16:20, 25; 18:15; 35:11,
fine [3] - 32:16; 50:3; 58:23                                       instance [1] - 42:10
                                                                                                       21; 42:9, 14, 19; 45:7;
finish [1] - 23:10                                                  instruct [1] - 10:20
                                                                                                       53:12
first [11] - 5:2; 17:6, 14, 16;                  H                  instructed [5] - 12:2; 14:23;
  27:18, 22; 30:18; 35:12;         half [3] - 17:25; 31:23; 40:21     35:7; 38:9
  48:14; 54:24; 55:23              happy [1] - 39:13                intend [1] - 10:22
                                                                                                                     L
flag [1] - 47:15                   harassed [2] - 31:25; 32:14      intention [4] - 10:1, 19; 11:6,   labia [2] - 26:4, 13
folks [1] - 15:7                   Haudrich [10] - 14:2, 17;          10                              last [7] - 5:25; 21:12; 27:8;
follow [4] - 45:21; 47:21;          15:1, 22; 16:2; 18:4; 21:8;     interaction [1] - 24:6              29:8; 33:24; 41:6; 45:13
  53:11, 16                         26:18; 27:15, 24                interactions [1] - 24:9           late [5] - 29:18; 30:9
follow-up [3] - 47:21; 53:11,      Haudrich's [4] - 15:7, 17;       interview [3] - 47:5; 50:7;       law [4] - 32:8; 42:2; 47:14
  16                                18:19; 33:17                      52:5                            lawful [1] - 5:2
follow-ups [1] - 45:21             healthcare [1] - 26:22           interviewed [1] - 50:11           lawsuit [3] - 37:15, 17; 44:19
following [3] - 14:2, 17; 15:4     hear [1] - 12:7                  invasive [2] - 20:8; 48:3         lawsuits [1] - 41:16
follows [1] - 5:3                  heard [6] - 6:8; 30:19; 33:25;   investigate [3] - 18:18; 33:4;    lawyer [1] - 38:10
FORCH [6] - 20:2, 12; 21:3;         36:21; 55:7; 56:10                45:6                            lay [2] - 10:2; 28:9
  25:16; 27:11; 58:3               help [1] - 12:11                 investigated [1] - 31:1           laymen's [1] - 15:3
forget [1] - 23:23                 hemorrhoids [3] - 22:21;         investigating [3] - 15:15;        leading [1] - 32:4
forgotten [2] - 36:20; 37:22        25:20; 26:1                       46:21, 23                       learn [6] - 16:10; 17:23; 21:6,
Form [1] - 20:3                    hereinafter [1] - 5:3            investigation [14] - 34:19;         20; 33:7; 52:19
form [41] - 7:8, 14, 17, 19;       hernia [8] - 19:23; 48:3;          36:12, 22; 37:25; 39:23;        learned [10] - 20:15; 21:11;
  8:12, 16, 19, 25; 9:4; 10:6;      49:14; 52:13; 53:9, 13;           40:18; 41:8; 44:8; 45:11,         24:14; 34:2; 41:7, 16;
  11:1, 3-4, 6, 9, 21; 12:3;        57:13, 23                         15; 47:14; 53:12, 16              45:15; 49:25; 55:8
  19:18, 24; 20:2, 11-12;          hernias [2] - 19:11; 20:19       investigations [1] - 36:10        least [4] - 6:21; 30:17; 35:10;
  21:2, 9; 22:8, 10, 17; 23:5;     herself [1] - 23:18              investigator [2] - 46:19; 47:1      38:22
  26:3, 10-12, 15; 27:24;          history [4] - 22:25; 23:2, 7,    investigators [1] - 43:21         leave [2] - 38:20; 52:24
  43:3; 44:13; 48:4; 51:17;         13                              involved [3] - 40:18; 47:6;       Lee [7] - 13:14; 14:19; 15:6;
  57:12                            hold [1] - 5:18                    56:4                              23:25; 34:10; 35:8; 55:10
formal [1] - 34:18                 honestly [1] - 31:8              involvement [3] - 24:11;          left [2] - 21:23; 45:16
formed [2] - 10:1, 19              hostile [1] - 32:14                29:3; 41:8                      legal [12] - 18:25; 21:12;
forms [4] - 22:11; 25:11, 18,      house [1] - 56:7                 Island [1] - 29:19                  32:5, 14; 34:9; 35:7; 37:13;
  23                               HR [5] - 13:14; 14:18; 23:25;    issue [1] - 51:11                   38:10; 39:8; 46:15; 56:3, 9
formulation [1] - 41:23             34:9; 35:8                      issued [1] - 37:7                 legally [1] - 32:15
forth [3] - 14:3; 15:5; 43:2       human [2] - 33:16; 55:25         itching [1] - 23:1                legitimate [2] - 21:7; 52:16
forward [1] - 18:13                hurt [1] - 48:10                                                   legs [1] - 10:3
foundation [8] - 11:3; 14:7;       hurts [1] - 48:8                                J                  letter [5] - 19:9; 20:21, 23;
  20:2; 25:16; 32:18; 44:13;                                                                            52:5; 56:25
                                                                    Jensen [10] - 13:14; 14:19;
  51:17                                                                                               lied [1] - 47:9
                                                  I                   15:6; 23:25; 24:1-3; 34:10;
foundational [1] - 12:6                                                                               lieutenant [1] - 17:4
                                   ignore [1] - 38:17                 35:8; 55:10
four [1] - 55:17                                                                                      Lieutenant [2] - 34:7; 55:13
                                   illegal [1] - 47:6               Jerry [7] - 13:14; 14:19; 15:6;
friend [1] - 48:11                                                                                    Lift [1] - 9:16
                                   immediately [2] - 41:25;           23:25; 34:10; 35:8; 55:10
front [1] - 22:2                                                                                      lightly [1] - 35:15
                                     55:15                          Jessica [1] - 27:10
fully [1] - 45:5                                                                                      listen [3] - 12:17; 13:6; 51:24
                                   important [1] - 47:10            Jesus [1] - 52:2
future [1] - 28:11                                                                                    loaded [1] - 32:15
                                   improper [2] - 36:6; 44:10       job [1] - 32:1
                                                                                                      look [11] - 17:20; 25:2; 26:11;
                                   incident [1] - 36:13             join [1] - 20:14


                                    MARCY BENGE, RPR, RMR, CRR
                               JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 63 of 65 - Page ID # 452
                                                                                                                                       4


  30:14; 33:16; 40:20; 46:4;       14:7-9; 17:19; 19:18, 24;         37:8                             personally [8] - 15:20, 25;
  48:3; 49:13; 53:9                20:3, 11, 14; 21:2, 9;           officer [3] - 6:10; 42:13;         26:13; 47:17; 48:15, 20;
looked [1] - 47:11                 25:22; 26:7; 27:2, 6, 8, 10,      47:14                             50:6, 12
looking [3] - 22:3; 35:14;         12, 14; 28:4, 7; 32:4, 7, 10,    officers [4] - 16:17; 22:13,      personnel [1] - 15:7
  39:15                            14, 16, 18-19; 44:13,             16; 44:3                         petition [1] - 46:9
lost [4] - 12:14; 35:14; 38:19;    16-18; 45:18, 20, 23; 48:4,      official [1] - 34:15              phone [7] - 37:1; 39:18;
  39:16                            7-8, 10; 49:19, 21-22; 50:1,     once [5] - 23:21; 24:14            40:15; 47:22; 49:5; 52:6;
loud [1] - 22:2                    3; 51:7, 10-11, 14-16, 20,       one [20] - 5:14; 8:20; 15:6;       56:17
                                   22; 52:2; 54:4, 6, 8; 58:1, 5     20:5, 7; 22:20; 23:4, 24;        phoned [1] - 37:6
              M                   MS [6] - 20:2, 12; 21:3;           27:19-21; 29:23; 30:11;          phonographic [3] - 12:25;
                                   25:16; 27:11; 58:3                38:17; 39:20; 58:7, 19            13:2, 4
ma'am [1] - 5:5
                                  music [1] - 13:5                  one-on-one [1] - 29:23            physical [15] - 6:9; 7:9; 8:4,
mail [8] - 48:2; 49:12; 50:22;
                                                                    ongoing [1] - 38:2                 13; 9:20; 10:24; 16:12;
 51:2, 5; 52:5; 56:25; 57:7
main [1] - 52:10
                                                 N                  open [2] - 9:7; 10:5               22:15; 27:23; 31:22; 33:1;
                                                                    order [4] - 6:9; 16:7; 26:5;       35:21; 42:11; 44:11
major [3] - 33:14; 55:20; 56:6    nail [1] - 30:17
                                                                     46:6                             physically [1] - 18:21
Major [1] - 34:8                  name [1] - 5:12
                                                                    original [2] - 34:21              physician [11] - 9:7, 13, 21;
male [4] - 9:19, 21; 24:20        nature [9] - 6:3, 8; 7:14;
                                                                    ought [1] - 52:2                   14:2; 24:19; 25:2, 24;
males [1] - 57:13                  16:11; 33:7; 41:17; 42:9;
                                                                    outline [1] - 44:24                26:16, 18; 54:12, 21
manner [2] - 43:9; 44:10           49:13; 53:18
                                                                    own [1] - 54:12                   physicians [6] - 6:21; 10:21;
March [6] - 29:1, 4; 47:18;       Nebraska [14] - 5:15, 18;
                                                                                                       15:16, 25; 16:5; 18:20
 48:1; 57:8                        11:21; 22:16; 31:20; 34:13;
                                                                                   P                  place [2] - 28:20; 37:5
matter [3] - 23:23; 33:23;         42:13, 15-16, 19; 43:1, 25;
                                   44:3, 9                                                            placing [1] - 21:10
 38:14                                                              pain [1] - 23:2
                                  necessary [6] - 10:21, 23;                                          plaintiff [1] - 28:15
matters [3] - 36:12; 41:3                                           painful [1] - 23:13
                                   12:4; 18:9; 19:10; 56:1                                            plaintiff's [1] - 55:8
mean [5] - 10:18; 19:3;                                             pants [1] - 10:2
                                  necessity [1] - 16:8                                                play [2] - 48:19; 55:1
 26:10; 38:20; 48:9                                                 part [5] - 8:13; 10:10; 24:6;
                                  need [3] - 22:10; 58:23                                             pleadings [1] - 46:15
medical [8] - 6:3; 19:2; 35:9,                                       46:24; 47:4
                                  needed [1] - 56:3                                                   point [6] - 18:7; 22:1; 25:8;
 22; 41:24; 43:2; 44:5, 25                                          participated [1] - 56:21
                                  negative [1] - 7:2                                                   28:1; 33:8; 53:7
medically [1] - 45:1                                                particular [1] - 55:17
                                  never [3] - 47:1; 56:24                                             police [3] - 22:16; 42:12
meeting [24] - 13:12; 16:13,                                        parts [2] - 19:10; 26:4
                                  new [1] - 54:25                                                     Police [3] - 22:14; 42:5;
 16; 21:12; 27:19, 22; 28:2;                                        party [1] - 44:1
                                  next [8] - 12:15, 21; 36:5, 23;                                      43:12
 29:12, 15, 20, 23-24;                                              pass [2] - 10:22, 24
                                   38:5; 40:17; 50:1; 55:14                                           politely [1] - 48:19
 30:18; 33:21; 34:7; 35:18;                                         patient [1] - 25:19
                                  none [1] - 44:6                                                     poor [1] - 36:22
 55:6, 9, 13, 16, 18; 56:11,                                        patrol [32] - 6:5, 10, 22; 7:8;
                                  nonsense [1] - 19:15                                                portion [3] - 10:16; 12:19, 23
 18, 22                                                              8:2, 12; 9:25; 13:13; 17:13,
                                  note [2] - 11:13; 58:15                                             posed [1] - 36:4
members [1] - 43:21                                                  18, 23; 18:5; 21:24; 25:1;
                                  noted [1] - 32:19                                                   position [1] - 5:17
memorandums [1] - 34:19                                              26:23; 28:20; 31:15; 33:8,
                                  nothing [3] - 11:10; 48:10;                                         positions [1] - 5:17
memory [2] - 12:25; 13:3                                             25; 34:15; 36:10, 15; 37:7,
                                   58:5                                                               possible [1] - 54:11
mentioned [4] - 45:24; 46:3;                                         24; 41:2, 23; 43:21; 44:11,
                                  notification [1] - 40:22                                            postures [1] - 6:15
 52:20; 53:4                                                         14, 20; 46:5, 24
                                  numerous [1] - 41:3                                                 potential [1] - 18:21
met [4] - 27:16; 30:2; 31:19,                                       Patrol [9] - 11:21; 31:20;
                                                                                                      powers [1] - 43:16
 25                                                                  34:13; 42:15, 19; 43:1, 25;
                                                                                                      practice [1] - 19:2
method [1] - 44:11                               O                   44:3, 9
                                                                                                      precipitated [1] - 35:6
might [2] - 15:21; 47:22                                            patrol-issued [1] - 37:7
                                  oath [1] - 5:5                                                      precise [2] - 8:9; 28:24
mind [1] - 38:23                                                    paying [1] - 40:11
                                  object [16] - 7:19; 10:6; 11:1;                                     precondition [1] - 6:4
mine [1] - 58:3                                                     peace [1] - 22:13
                                   14:7; 19:18, 24; 20:11;                                            preemployment [1] - 8:13
minute [2] - 27:3; 52:20           21:2, 9; 32:9; 48:4; 49:19;      pending [1] - 41:3
mission [1] - 40:4                                                  people [4] - 18:18; 37:23;        prepare [2] - 45:25
                                   51:7                                                               prepared [1] - 7:17
modifying [1] - 58:13             objecting [1] - 51:21              47:5; 55:18
moment [1] - 5:7                                                    perform [6] - 21:7; 24:18, 23;    presently [1] - 31:24
                                  objection [10] - 11:8, 13;                                          pretty [1] - 58:21
months [2] - 25:6; 54:23           12:6; 20:14; 32:4, 18;            25:2; 26:17, 24
morning [2] - 29:18; 30:10                                          performed [7] - 6:12; 15:22;      previously [1] - 56:13
                                   44:13; 51:14
motion [1] - 46:11                                                   16:3, 7; 18:20; 21:8, 19         privilege [1] - 58:19
                                  obtained [1] - 31:19
mouth [1] - 21:10                                                   performing [2] - 9:22; 26:19      privileges [1] - 58:7
                                  obviously [1] - 56:3
movements [2] - 6:15; 23:1                                          perhaps [1] - 30:17               pro [1] - 8:16
                                  occur [1] - 41:13
MR [85] - 5:6, 11; 7:19,                                            period [1] - 37:21                problem [2] - 8:7; 23:1
                                  occurred [2] - 28:16; 55:14
 22-23, 25; 10:6, 13; 11:1,                                         personal [9] - 11:17; 20:9;       procedure [8] - 7:3; 10:21;
                                  occurring [1] - 37:2
 5, 7, 9, 12; 12:5, 10, 14,                                          24:19; 25:1, 10; 35:18;           15:3; 24:16, 19; 36:7; 43:9;
                                  off-the-record [1] - 5:8                                             54:25
 16-17, 21, 25; 13:2, 4-5;                                           50:7; 54:12, 21
                                  office [5] - 15:8; 33:15, 17;

                                   MARCY BENGE, RPR, RMR, CRR
                              JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 64 of 65 - Page ID # 453
                                                                                                                                     5


procedures [7] - 15:1, 11,       RECROSS-EXAMINATION               role [2] - 28:23; 41:22          20:19; 21:20; 23:12, 16;
 18; 16:1; 26:17; 44:24;           [1] - 54:7                      room [1] - 51:23                 24:7; 25:9, 13; 26:20, 25;
 56:1                            recruiting [1] - 56:2             rough [1] - 31:5                 29:5, 22; 31:3, 18; 33:21;
produce [1] - 34:11              red [1] - 47:15                   roughly [1] - 5:20               34:25; 36:13, 19; 37:1, 10;
prohibit [1] - 18:8              REDIRECT [1] - 45:22              rule [2] - 25:25; 26:6           40:15; 45:4, 10; 47:18;
proper [2] - 29:25; 30:1         reference [1] - 28:11             rumor [1] - 37:17                48:1, 15, 20; 49:11; 50:6,
properly [1] - 45:5              referred [1] - 22:9               run [1] - 11:22                  12, 17, 22; 52:5, 7, 11, 25;
protocols [1] - 40:2             regard [1] - 24:7                 Russell [2] - 34:8; 55:9         53:19, 24
provide [2] - 26:23; 53:17       regarding [4] - 6:2; 14:13;                                       Splittgerber's [15] - 6:7, 17;
                                                                                                    7:13; 8:14; 13:16; 16:11;
provided [1] - 21:18               16:11; 36:10                                   S
provider [1] - 26:23             regulation [2] - 57:12, 24                                         17:24; 22:25; 23:22; 24:23;
                                                                   saw [3] - 14:10; 20:21; 56:25    30:19; 35:12; 43:22; 50:23;
provisions [2] - 24:25; 25:1     related [2] - 32:2; 42:2
                                                                   scheduled [2] - 29:11; 30:1      52:6
PSAC [6] - 14:3; 15:5, 13;       relieved [2] - 45:9, 14
                                                                   school [1] - 32:8               staff [6] - 12:2; 13:10, 12;
 24:17; 57:12, 24                remember [12] - 8:24; 28:24;
                                                                   Schwarten [3] - 34:7; 55:9,      30:24; 33:24; 54:17
pull [1] - 10:4                    29:14, 17; 36:23; 38:5;
                                                                    13                             Stanczyk [3] - 34:8; 37:24;
purpose [3] - 9:14; 23:18;         40:5, 17; 52:4; 55:15;
                                                                   see [7] - 11:22; 14:4; 16:1;     55:9
 58:12                             56:15; 58:14
                                                                    30:15; 31:17; 34:18; 47:5      standard [1] - 22:15
purposes [1] - 58:11             remove [1] - 10:2
                                                                   seeing [1] - 14:13              Standards [3] - 22:14; 42:5;
put [5] - 10:3; 36:12; 38:4;     repeat [1] - 10:11
                                                                   send [1] - 51:22                 43:12
 54:25; 58:15                    repeated [3] - 10:17; 12:20,
                                                                   sent [4] - 15:6; 50:22; 51:2;   standards [5] - 14:3; 22:15;
                                   24
                                                                    57:7                            42:2, 11
              Q                  repeatedly [1] - 22:9
                                                                   September [2] - 28:16; 29:6     started [1] - 41:25
                                 rephrase [1] - 48:17
qualifications [1] - 25:3                                          sequential [1] - 51:25          starting [1] - 45:4
                                 report [4] - 14:25; 15:9;
qualify [1] - 11:23                                                sergeants [1] - 17:3            state [39] - 5:12; 6:5, 10, 22;
                                   34:14; 56:24
questions [16] - 8:8; 9:4;                                         series [1] - 6:14                7:8; 8:2, 12; 10:25; 13:13,
                                 reported [1] - 19:1
 13:21; 27:7, 11; 28:8; 39:3;                                      services [4] - 33:14; 55:20;     22; 16:17; 17:13, 23; 18:5;
                                 reportedly [1] - 57:23
 45:19; 48:16; 51:25; 52:1;                                         56:6, 9                         21:24; 22:16; 25:1; 26:23;
                                 reporter [1] - 58:9
 54:4; 55:6; 58:2, 4                                               Services [1] - 34:8              28:19; 31:15; 33:8, 25;
                                 REPORTER [1] - 10:15
quote [1] - 57:11                                                  set [4] - 14:3; 15:4; 29:21;     34:15; 36:10, 14; 37:23;
                                 reporters [1] - 58:21
                                                                    43:2                            38:23; 41:2, 23; 42:13, 16;
                                 reports [5] - 13:18, 22, 24;
              R                    14:16; 24:15
                                                                   sets [5] - 22:15; 42:1, 11;      43:21; 44:11, 14, 20, 23;
                                                                    55:25                           46:5, 24
R-i-c-e [1] - 5:13               representing [1] - 39:10
                                                                   setting [1] - 56:1              State [12] - 5:15, 18; 11:21;
raised [6] - 16:16, 20; 17:5,    requested [3] - 10:16; 12:19,
                                                                   settle [1] - 51:8                17:9; 31:20; 34:13; 42:15,
 14, 16; 38:16                     23
re [1] - 10:10                                                     sexual [1] - 44:1                19; 43:1, 25; 44:3, 9
                                 require [2] - 10:22; 44:17
read [6] - 10:13; 12:10, 12,                                       sexually [1] - 23:6             statement [1] - 26:2
                                 required [15] - 6:4, 9, 13, 15,
 16; 58:7, 20                                                      shows [1] - 28:14               stating [1] - 7:17
                                   21; 7:17; 8:12; 10:23; 14:6,
real [1] - 19:16                                                   shuffle [1] - 38:19             stationed [1] - 30:5
                                   17, 25; 19:22; 23:18;
reason [12] - 19:16; 20:8;                                         side [1] - 56:7                 status [4] - 32:1; 33:4; 39:23;
                                   31:14; 35:22
 21:7, 18; 28:16; 44:22;                                           sign [2] - 58:7, 20              45:10
                                 requirement [2] - 57:12, 24
 48:2; 49:18; 50:24; 52:12,                                        signature [1] - 58:18           steps [1] - 24:4
                                 requirements [3] - 14:3;
 16                                                                Simple [1] - 50:5               still [4] - 21:18, 21; 35:14;
                                   15:12; 24:17
receive [1] - 13:18                                                simple [1] - 14:9                39:15
                                 requiring [1] - 7:9
received [7] - 13:23; 19:14;                                       simply [3] - 19:15, 23; 54:11   stop [3] - 18:8; 21:15, 17
                                 research [2] - 14:23
 33:18; 40:22; 48:2; 49:11,                                        six [2] - 25:6; 54:23           strike [1] - 36:22
                                 resources [2] - 33:16; 55:25
 13                                                                solemnly [1] - 5:2              subject [4] - 18:3, 13; 29:24;
                                 response [7] - 5:5; 33:3, 9;
receiving [1] - 53:25                                              sometime [2] - 30:9; 34:1        36:6
                                   34:16, 25; 35:6; 36:21
recess [1] - 27:4                                                  songs [1] - 13:5                submit [2] - 7:9; 31:14
                                 responsibility [1] - 38:15
recollection [5] - 8:20; 30:7;                                     sorry [3] - 23:11; 52:22;       subsequently [2] - 28:12;
                                 restated [1] - 18:2
 31:7, 16; 33:21                                                    53:14                           47:9
                                 result [1] - 40:7
recommendation [3] - 43:15;                                        sort [3] - 29:2; 42:1; 56:25    subset [1] - 42:6
                                 resulted [1] - 44:8
 54:10, 13                                                         soup [1] - 41:21                suggested [1] - 44:8
                                 retired [1] - 5:21
recommendations [2] - 43:5,                                        specific [3] - 40:5; 47:2       superintendent [18] - 5:24;
                                 return [1] - 17:17
 8                                                                 speculate [1] - 31:11            7:21; 17:17; 20:15, 22;
                                 review [2] - 46:3, 6
recommended [1] - 43:14                                            spent [1] - 46:21                28:23; 29:4; 30:24; 34:13,
                                 reviewed [1] - 46:16
record [7] - 5:6, 8; 10:16;                                        Splitt [1] - 8:20                20; 38:15; 41:11; 42:18;
                                 RICE [1] - 5:1
 12:19, 23; 27:3; 28:14                                            Splittgerber [48] - 6:2, 14;     43:1, 17; 44:9, 20
                                 rice [1] - 5:13
records [1] - 46:5                                                  8:21; 15:23; 16:6, 16;         superintendent's [2] - 33:15
                                 Rice [3] - 5:14; 6:1; 8:8
RECROSS [1] - 54:7                                                  17:14; 18:2, 14; 19:21, 25;    supposedly [1] - 56:21


                                    MARCY BENGE, RPR, RMR, CRR
                               JS WURM & ASSOCIATES, (402) 475-3376
8:17-cv-00280-JFB-CRZ Doc # 86-1 Filed: 10/12/18 Page 65 of 65 - Page ID # 454
                                                                                                     6


sworn [5] - 5:2, 21; 28:24;         35:19; 55:12; 57:3               52:2; 54:4
 31:20; 44:3                      truly [1] - 13:1                  White [20] - 8:1; 10:8, 20;
symptoms [1] - 23:14              try [2] - 28:9; 41:21              11:16; 13:7; 14:12; 17:22;
                                  trying [3] - 8:5; 38:22; 45:12     19:20, 25; 20:6, 17; 21:4,
               T                  two [4] - 30:11; 48:1, 16;         14; 25:18, 23; 26:9; 48:5,
                                    49:10                            12; 50:5; 52:4
table [1] - 10:3
                                  type [5] - 15:22; 16:2; 18:9,     why'd [1] - 38:13
talks [1] - 48:20
                                    13; 58:17                       Williams [3] - 17:1; 33:13, 22
technique [2] - 10:23, 25
                                  types [2] - 21:8; 58:9            wish [1] - 58:8
techniques [2] - 15:10, 16
                                                                    witness [1] - 49:23
term [2] - 15:11; 25:4
terms [2] - 15:4; 32:15                          U                  WITNESS [1] - 58:24
                                                                    Witness's [1] - 5:5
testified [4] - 5:3; 28:22;       unclear [2] - 54:9
                                                                    woman [1] - 6:10
  41:1; 43:13                     under [1] - 57:24
                                                                    women [4] - 6:4, 13, 22;
testify [1] - 46:7                undergone [1] - 53:19
                                                                     15:20
testimony [4] - 28:10; 29:10;     understood [1] - 46:25
                                                                    word [2] - 15:2; 32:11
  51:18                           underwear [1] - 10:2
                                                                    words [3] - 18:9; 21:10; 22:4
THE [2] - 10:15; 58:24            uniformed [1] - 47:2
                                                                    written [3] - 13:24; 34:14, 18
thinking [1] - 53:1               unknown [2] - 29:24; 37:19
                                                                    wrote [1] - 19:8
timeline [13] - 7:20; 28:9;       unless [2] - 18:9; 32:7
                                                                    Wussow [23] - 13:13; 14:18,
  37:21; 40:20; 45:24; 46:3,      unnecessary [1] - 45:1
                                                                     22; 19:1, 8, 21; 20:18;
  6; 49:20; 51:12; 52:9           unquote [1] - 57:14
                                                                     21:19; 23:23; 34:9; 37:14,
timelines [1] - 12:7              up [17] - 9:7, 17; 10:4; 29:21;
                                                                     24; 39:7; 49:12; 50:21;
timing [1] - 48:6                  33:8, 13; 43:22; 44:1;
                                                                     52:6, 12; 53:13, 17; 55:10;
today [4] - 27:16; 46:7; 57:9      46:23; 47:21; 53:11, 16;
                                                                     57:8, 22
together [2] - 10:4; 58:10         55:25; 56:1; 57:23; 58:9,
                                                                    Wussow's [2] - 53:8, 25
took [4] - 28:20; 31:23; 37:5;     17
  38:20                           update [1] - 37:2
totally [1] - 20:9                ups [1] - 45:21
                                                                                      Y
tract [5] - 14:14; 23:4, 7, 14;   Urbanek [3] - 57:12, 16, 22       year [5] - 5:25; 17:25; 29:8;
  26:6                            urinary [5] - 14:13; 23:4, 7,      31:23; 50:20
trained [1] - 46:18                14; 26:6                         years [3] - 9:1, 11; 46:21
training [10] - 17:2; 29:19;      urination [1] - 23:13             Young [1] - 57:8
  30:2; 33:12; 44:5; 47:3;
  55:21, 24; 56:2                                V                                    Z
transcribe [1] - 58:17                                              zero [1] - 29:3
                                  vagina [2] - 26:5, 13
transcript [1] - 58:10
                                  vaginas [1] - 22:3
transmitted [2] - 23:6; 33:19
                                  various [1] - 7:10
troop [1] - 16:17
                                  verbal [4] - 13:23, 25; 14:1,
trooper [8] - 5:21; 7:18; 8:4;
                                   16
  31:20; 32:2; 35:25; 38:15;
                                  vernacular [1] - 33:1
  54:11
                                  visual [1] - 14:5
Trooper [49] - 6:2, 13, 17;
                                  voiced [1] - 34:6
  7:13; 8:14, 20; 13:15;
                                  vulva [1] - 26:4
  15:23; 16:6, 10, 15; 17:13,
  24; 18:1, 14; 19:21; 20:18;
  21:19; 22:24; 23:12, 16,                      W
  22; 24:7; 25:9, 13; 26:19,      waive [3] - 58:16, 22, 24
  25; 29:5, 22; 30:19; 31:3,      ways [3] - 23:19; 40:3; 44:21
  18; 34:24; 35:11; 36:13;        week [2] - 40:21
  37:1, 10; 40:15; 43:22;         weird [1] - 22:3
  45:4; 47:17; 48:1, 14;          Wendy [11] - 13:13; 14:18,
  49:11; 50:11, 17; 52:11,         22; 19:1; 34:8; 37:13, 24;
  25; 53:19                        39:7; 55:10; 57:21
Troopers [1] - 17:9               WHITE [31] - 5:6, 11; 7:22,
troopers [9] - 10:25; 11:24;       25; 10:13; 11:5, 9; 12:10,
  16:18; 18:12, 22; 20:8;          16, 25; 13:4; 14:9; 27:2, 6;
  38:18; 44:25; 47:4               32:4, 7, 14, 18; 44:13, 17;
true [12] - 17:15; 19:23; 21:5,    45:20, 23; 48:8; 49:21;
  20, 25; 25:12, 17, 21; 26:2;     50:1; 51:8, 11, 15, 20;


                                   MARCY BENGE, RPR, RMR, CRR
                              JS WURM & ASSOCIATES, (402) 475-3376
